 



Exhibit 10.21
CERTAIN MATERIAL (INDICATED BY AN ASTERISK) HAS BEEN OMITTED FROM THIS DOCUMENT
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT. THE OMITTED MATERIAL HAS BEEN
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.
DISTRIBUTION AGREEMENT
PREAMBLE
     THIS DISTRIBUTION AGREEMENT (“Agreement”) is entered into as of the 30th
day of November, 2007 (the “Effective Date”) by and between Santarus, Inc., a
Delaware corporation, with its principal place of business at 10590 West Ocean
Air Drive, Suite 200, San Diego, CA 92130 (“Santarus”) and Glaxo Group Limited,
an English company with its principal place of business at 40 Berkeley Avenue
Greenford Middlesex United Kingdom on behalf of itself and its Affiliates
(together “GSK”). Santarus and GSK are sometimes collectively referred to herein
as the “Parties” and individually as a “Party”.
     WHEREAS, Santarus desires to engage GSK to exclusively promote and
distribute PR Product (as hereinafter defined) in the Territory (as hereinafter
defined) to ensure that the PR Product is available to those who need it and to
permit GSK to utilize Santarus’ Trademarks (as hereinafter defined) in
connection with the promotion and distribution of PR Product in the Territory,
and GSK desires to be so engaged by Santarus, in each case in accordance with
the terms and conditions of this Agreement;
     WHEREAS, concurrently herewith, the Parties are entering into that certain
License Agreement (the “ROW License”) for the manufacture, development and
commercialization of Licensed Products (as defined in the ROW License) on the
terms and conditions set forth therein; and
     WHEREAS, GSK desires to purchase from Santarus, and Santarus agrees to
supply to GSK, initial quantities of PR Product for GSK’s distribution in the
Territory.
     NOW, THEREFORE, in consideration of the mutual covenants and agreements set
forth herein and other good and valuable consideration, the receipt and legal
sufficiency of which are hereby mutually acknowledged, GSK and Santarus hereby
agree as follows:
ARTICLE 1
DEFINITIONS
The following capitalized terms shall have the meanings set forth below when
used in this Agreement:
          1.1 “Adverse Event” means any untoward medical occurrence in a patient
or clinical trial subject who has been administered a PR Product, where the
untoward medical occurrence is temporally associated with the use of the PR
Product, whether or not considered related to the PR Product. An Adverse Event
can therefore be any unfavourable and unintended sign

 



--------------------------------------------------------------------------------



 



(including an abnormal laboratory finding) symptom or disease (new or
exacerbated) temporally associated with the use of a PR Product. For a marketed
PR Product, this can also include failure to produce expected benefits (i.e.
lack of efficacy), and adverse events associated with circumstances of abuse or
misuse. In addition to the foregoing, in the context of clinical trials, an
Adverse Event will also mean events associated with or possibly attributable to
the clinical trial protocol design or clinical trial procedures.
          1.2 “Affiliate” with respect to any Person means any other Person,
whether de jure or de facto, that directly or indirectly, controls, is
controlled by, or is under common control with such first Person, as applicable,
for as long as such control exists. Solely as used in this definition, “control”
means (a) direct or indirect ownership of more than fifty percent (50%) of the
equity (or such lesser percentage which is the maximum allowed to be owned by a
foreign corporation in a particular jurisdiction) having the power to vote on or
direct the affairs of such Person, as applicable, or (b) the possession,
directly or indirectly, of the power to direct or cause the direction of the
policies and management of such Person, as applicable, whether by the ownership
of stock, by contract, or otherwise.
          1.3 “Agreement” has the meaning set forth in the Preamble.
          1.4 “Anti-Kickback Statute” means the Medicare and Medicaid
Anti-Kickback Statute set forth at 42 U.S.C. Section 1320a-7b(b).
          1.5 “API” means any active pharmaceutical ingredient in PR Product.
          1.6 “Applicable Law” means all applicable provisions of any and all
Federal, national, state, provincial, and local statutes, laws, rules,
regulations, administrative codes, ordinances, decrees, orders, decisions,
injunctions, awards judgments, permits and licenses of or from governmental
authorities relating to or governing the use or regulation of the subject item,
including the Anti-Kickback Statute, the FD&C Act and the PDMA.
          1.7 “Authorized Manufacturer” has the meaning set forth in
Section 5.3.
          1.8 “Business Day” means any day other than a day which is a Saturday,
a Sunday or any day banks are authorized or required to be closed in New York,
New York.
          1.9 “Calendar Quarter” means each of the consecutive three (3) month
periods ending March 31, June 30, September 30, and December 31, as the case may
be.
          1.10 “Certificate of Compliance” means the following document(s) from
Santarus’ Third Party manufacturer(s) of PR Products supplied in the Initial
Supply: (a) the certificate of analysis confirming the identity, strength,
quality and purity of each invoiced batch of finished product to which it
pertains and (b) the certificate of manufacturing confirming that each invoiced
batch of PR Product was manufactured, tested, stored and supplied by such Third
Party manufacturer in compliance with its agreement with Santarus, including
applicable Specifications, Good Manufacturing Practices and Applicable Law.

-2-



--------------------------------------------------------------------------------



 



          1.11 “Commercially Reasonable Efforts” means those diligent efforts
and resources, with respect to a particular Party, at the relevant point in
time, that are comparable to those generally used by that Party, in good faith,
in the exercise of its reasonable and prudent business judgment relating to
other prescription pharmaceutical products owned or licensed by it or to which
it has exclusive rights in the Territory, which have market potential and are at
a stage of product life similar to the PR Product in the Territory, taking into
account measures of relative safety and efficacy, product profile, the
competitiveness of the marketplace, the proprietary position of the compound or
product, the regulatory structure involved, the relative profitability of the
products and other relevant factors including comparative technical, scientific
or medical factors. Such Commercially Reasonable Efforts shall include
(i) promptly assigning responsibility for manufacturing and commercialization
activities to specific employees who are held accountable for progress and
monitoring such progress on an on-going basis, (ii) setting and consistently
seeking to achieve specific and meaningful objectives and timelines for carrying
out such manufacturing and commercialization activities, (iii) consistently
making and implementing decisions and allocating resources designed to advance
progress with respect to such objectives and timelines, and (iv) employing
compensation systems for its employees working with the PR Product that are
similar to the compensation systems the applicable Party applies with respect to
its other programs with products of similar potential. With respect to PR
Products for the Territory, “Commercially Reasonable Efforts” shall also require
active, on-going activities by, or under authority of, GSK in connection with
the marketing, promotion, advertisement, sale and distribution of PR Product in
the Territory.
          1.12 “Confidential Information” means any and all information
disclosed to or obtained by Recipient pursuant to or in connection with the
negotiation, execution, delivery and performance of this Agreement or the
consummation of the transactions contemplated hereby and any and all information
regarding, related to, or associated with any or all elements of this Agreement,
including the PR Product or each Party’s operations, that is disclosed by the
Disclosing Party to the Recipient; provided, however, that Confidential
Information will not include information which: (a) at the time of disclosure is
in the public domain; (b) after disclosure becomes part of the public domain,
except through breach of this Agreement; (c) the Recipient can demonstrate by
reasonable proof was in its possession prior to the time of disclosure by the
Disclosing Party hereunder, and was not acquired directly or indirectly from the
Disclosing Party; (d) the Recipient can demonstrate by reasonable proof was
developed by or on behalf of Recipient independent of and without reference to
the Disclosing Party’s Confidential Information; or (e) becomes available to
Recipient from a Third Party who did not acquire such information directly or
indirectly from the Disclosing Party and who is not otherwise prohibited from
disclosing such information.
          1.13 “Confidentiality Agreement” has the meaning set forth in
Section 11.1(h).
          1.14 “Cure Period” has the meaning set forth in Section 12.2.
          1.15 “Customers” means Third Party purchasers of PR Product in the
Territory.

-3-



--------------------------------------------------------------------------------



 



          1.16 “DDMAC” means the FDA’s Division of Drug Marketing, Advertising
and Communications or any successor agency having similar jurisdiction with
respect to PR Product in the Territory.
          1.17 “Data” means any and all research and development data, such as
preclinical data, pharmacology data, chemistry data (including analytical,
product characterization, manufacturing, and stability data), toxicology data,
clinical data (including investigator reports (both preliminary and final),
statistical analyses, expert opinions and reports, safety and other electronic
databases), together with supporting data, in each case specifically directed
to, or used in the development of, a PR Product. For clarity, “Data” includes
results from any post-approval clinical studies of PR Products.
          1.18 “Disclosing Party” has the meaning set forth in Section 11.1(a).
          1.19 “Dispute” has the meaning set forth in Section 13.1.1.
          1.20 “Dispute Notice” has the meaning set forth in Section 13.1.1.
          1.21 “Effective Date” means the date first set forth in the Preamble.
          1.22 “FDA” means the United States Food and Drug Administration, or
any successor agency having similar jurisdiction with respect to the PR Product
in the Territory.
          1.23 “FD&C Act” means the Federal Food, Drug and Cosmetic Act, as
amended, and the regulations promulgated thereunder from time to time.
          1.24 “FSS” has the meaning set forth in Section 2.2.1.
          1.25 “Force Majeure” means occurrences beyond the reasonable control
of the Party affected, including acts of God, embargoes, governmental
restrictions, terrorism, materials shortages or failure of any supplier (where
such shortage or failure is attributable to an event of Force Majeure suffered
by such supplier, except that such shortage or failure need not be attributable
to an event of Force Majeure suffered by such supplier with respect to Santarus’
obligations in connection with Initial Supply of PR Product), fire, flood,
explosion, earthquake, hurricanes, storms, tornadoes, riots, wars, civil
disorder, failure of public utilities or common carriers, labor disturbances,
rebellion or sabotage.
          1.26 “GAAP” means United States generally accepted accounting
principles, consistently applied.
          1.27 “Generic Product” means a pharmaceutical product sold by a Third
Party in the Territory, which pharmaceutical product (a) contains the same APIs
as the applicable PR Product being sold in the Territory by GSK under this
Agreement, (b) is bioequivalent to the applicable PR Product being sold in the
Territory by GSK under this Agreement with respect to pharmacokinetic properties
and is AB rated as such by the FDA, (c) is the same dosage form, route of
administration and strength of the applicable PR Product being sold in the
Territory by GSK under this Agreement

-4-



--------------------------------------------------------------------------------



 



and sold for the same indication as the PR Product and (d) lawfully being sold
in the Territory by the Third Party under an FDA approved Abbreviated New Drug
Application (“ANDA”) or any equivalent approval as may be available at the time;
provided, however, that “Generic Product” shall not include any OTC Product
          1.28 “Good Manufacturing Practices” means all current good
manufacturing practices that apply to the manufacture of API and clinical or
commercial supply of PR Product for the Territory, including the United States
regulations set forth under Title 21 of the United States Code of Federal
Regulations, parts 210 and 211, as may be amended from time-to-time, as well as
all applicable guidance published from time-to-time by the FDA and the
International Conference on Harmonisation Guidelines ICHQ7A Good Manufacturing
Practice Guidance for API.
          1.29 “Governmental Authority” means any Federal, state, local or
foreign governmental authority, regulatory agency or other governmental body in
the Territory.
          1.30 “GSK” has the meaning set forth in the Preamble.
          1.31 “GSK Indemnitees” has the meaning set forth in Section 9.1.
          1.32 “GSK IP” means (a) any patents and patent applications owned or
controlled by GSK or its Affiliates covering any [***] and (b) any know-how
[***].
          1.33 “Important Medical Event” means an Adverse Event that may not be
immediately life-threatening or result in death or hospitalisation but may
jeopardise the subject or require medical or surgical intervention to prevent
one of the outcomes listed in (a) — (e) of the definition of Serious Adverse
Event. Examples of such events include invasive or malignant cancers, intensive
treatment (in an emergency room or at home) for allergic bronchospasm, blood
dyscrasias or convulsions that do not result in hospitalisation, or the
development of drug dependency or abuse, overdose or misuse.
          1.34 “Ineligible Person” means an individual or entity who: (a) is
currently excluded, debarred, suspended or otherwise ineligible to participate
in the Federal health care programs or in Federal procurement or nonprocurement
programs, or (b) has been convicted of a criminal offense that falls within the
ambit of 42 U.S.C. 1320a-7(a), but has not yet been excluded, debarred,
suspended or otherwise declared ineligible.
          1.35 “Indemnitee” has the meaning set forth in Section 9.3.
          1.36 “Indemnitor” has the meaning set forth in Section 9.3.
          1.37 “Intellectual Property” means all proprietary materials, ideas,
inventions, data, instructions, processes and other information, and all patents
and patent applications, in existence as of the Effective Date or during the
Term, that are owned or controlled by Santarus and generally or specifically
claim or cover the manufacture, use, sale or importation of the PR Product.
          1.38 “Losses” has the meaning set forth in Section 9.1.
 

***   Certain information on this page has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

-5-



--------------------------------------------------------------------------------



 



          1.39 “Managed Care Market” means any health maintenance organizations,
private health insurers, pharmaceutical benefit managers, government payors
(including Medicare Part D and Reforma), long-term care providers, organized
employer formularies, group purchasing organizations or other organized buyer
groups, which group purchasing organizations or other organized buyer groups are
not themselves retailers or wholesalers of PR Product.
          1.40 “Manufacturing Cost” means all amounts paid or payable by a Party
to Third Parties (or to Santarus with respect to GSK’s Manufacturing Cost for
Initial Supply) for manufacture, packaging, handling, storage, shipment or
insurance of PR Products, including any amounts for raw materials or API, all
the foregoing as calculated in accordance with GAAP.
          1.41 “Missouri Agreement” means that certain Exclusive License
Agreement between Santarus and the Curators of the University of Missouri
(“UMissouri”) effective as of January 26, 2001, as amended from time to time.
          1.42 “NDA” means a New Drug Application filed with the FDA for any
pharmaceutical product, requesting permission to place such pharmaceutical
product on the market in accordance with 21 CFR Part 314, and all amendments or
supplements filed pursuant to the requirements of the FDA, including all
documents, data and other information concerning such product which are
necessary for FDA approval to market such product in the Territory.
          1.43 “NDC” means National Drug Code.
          1.44 “Net Sales” means the gross amount invoiced by GSK and its
Affiliates and any permitted sub-distributors (the “Selling Party”) to Third
Parties for the sales of PR Products in the Territory. To the extent that the
gross amounts invoiced by the Selling Party for such sales of PR Products do not
already reflect deductions or exclusions of the following amounts, the following
may be deducted in calculation of Net Sales, in accordance with GAAP, to the
extent such deductions are at rates customary within the industry and the
Territory:
          (i) [***];
          (ii) [***]; and
          (iii) [***].
Net Sales shall not include sales of PR Products between and among GSK and its
Affiliates and permitted sub-distributors who are not wholesalers; provided,
however, that Net Sales shall include the amounts invoiced by the Selling Party
(with applicable deductions as set forth above) upon any resale of such PR
Products to a Third Party. With respect to PR Products, if any, that are sold in
“bundles” with other products or services, if the amount invoiced for the
applicable PR Products represents a discount greater than the average discount
for all products and services in the applicable “bundle,” then Net Sales for
such “bundled” PR Product shall be determined using a sales price based on
[***].
 

***   Certain information on this page has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

-6-



--------------------------------------------------------------------------------



 



References in this Agreement to Santarus’ Net Sales shall have the same meaning
set forth above with respect to the applicable Santarus sales of PR Product with
all references above to GSK being changed to Santarus.
          1.45 “NOV” means a notice of violation, otherwise known as an
“untitled letter” sent by DDMAC.
          1.46 “OTC Product” means any pharmaceutical product containing
omeprazole as an active ingredient formulated in combination with one or more
buffering agents and for which a prescription from a health care practitioner is
not required in order to dispense, purchase or use such product in the
Territory.
          1.47 “Party” or “Parties” has the meaning set forth in the Preamble.
          1.48 “PDMA” means the Prescription Drug Marketing Act of 1987, as
amended, and the regulations promulgated thereunder from time to time.
          1.49 “Person” means any individual, corporation, partnership, firm,
association, joint venture, joint stock company, trust or other entity, or any
government or regulatory administrative or political subdivision or agency,
department or instrumentality thereof.
          1.50 “PhRMA Code” means the PhRMA Code on Interactions with Health
Care Professionals, as amended.
          1.51 “PPI” means any proton pump inhibitor, e.g. omeprazole.
          1.52 “PPI Pharmaceutical Product” means a pharmaceutical product
containing one or more PPIs as active pharmaceutical ingredients.
          1.53 “PR Product” means the pharmaceutical product with omeprazole and
sodium bicarbonate as the active ingredients, as more particularly specified
under the following NDAs: NDA #21-849 (capsules) and NDA #21-636 (powder for
oral suspension). For the purposes of clarity, “PR Product” shall be limited to
drug product for which a prescription from a health care practitioner is
required in order to dispense, purchase or use such PR Product, and shall
exclude any OTC Product. As of the Effective Date, the PR Product is known as
“Zegerid” and is marketed solely in 20 mg and 40 mg powder for oral suspension
and capsule dosage forms. “PR Product” also includes any PR Product Improvements
containing omeprazole as one of the active ingredients to be included as PR
Products pursuant to Section 4.3.
          1.54 “PR Product Action” means a recall, field alert, product
withdrawal or other field action relating to PR Product in the Territory.
          1.55 “PR Product Registration” means the approvals or registrations
for the PR Product which have been received by Santarus from Governmental
Authorities for the Territory, as the same may be amended or modified from time
to time, including any applicable drug master file and NDA for the PR Product.

-7-



--------------------------------------------------------------------------------



 



          1.56 “Promotional Activities” has the meaning set forth in
Section 3.2.1.
          1.57 “Promotional Materials” has the meaning set forth in
Section 3.2.1.
          1.58 “Quality Agreement” means the agreement on standard and customary
terms and conditions detailing the process for and allocation of
responsibilities for various activities related to PR Product release,
compliance with Good Manufacturing Practices and the like to be entered into by
the Parties pursuant to Section 5.2.8.
          1.59 “Recipient” has the meaning set forth in Section 11.1(a).
          1.60 “Royalty Term” means the period for which GSK is obligated to pay
royalties hereunder, as set forth in Section 6.2.4.
          1.61 “Santarus” has the meaning set forth in the Preamble.
          1.62 “Santarus Indemnitee” has the meaning set forth in Section 9.2.
          1.63 “Serious Adverse Event” means an Adverse Event which (a) results
in death; (b) is life-threatening; that is, an event where the patient or
clinical trial subject was at risk of death at the time of the event: it does
not refer to an event that, hypothetically, might have caused death if it had
been more severe; (c) requires hospitalisation or prolongation of existing
hospitalisation; (d) results in persistent or significant disability or
incapacity; (e) is a congenital anomaly or birth defect; (f) is an Important
Medical Event or (g) involves suspected transmission via a PR Product of an
infectious agent.
          1.64 “Specifications” means the applicable specifications for PR
Product set forth in the PR Product Registration.
          1.65 “Term” has the meaning set forth in Section 12.1.
          1.66 “Territory” means the Commonwealth of Puerto Rico and the U.S.
Virgin Islands
          1.67 “Third Party” means any Person other than the Parties or their
respective Affiliates.
          1.68 “Trademarks” means the ZEGERID(R) trademark(s) set forth on
Schedule 1.68, and the corporate name and logo of Santarus, as and to the extent
such marks appear on the drug product, packaging, labeling or Promotional
Materials for the PR Product provided to GSK hereunder by Santarus or an
Authorized Manufacturer.
          1.69 “United States” or “U.S.” means the fifty (50) states of the
United States of America and its territories and possessions, including the
District of Columbia, but excluding the Commonwealth of Puerto Rico and the U.S.
Virgin Islands.

-8-



--------------------------------------------------------------------------------



 



          1.70 General Interpretation. Except where the context requires
otherwise, (a) the use of any gender herein shall be deemed to be or include the
other gender, (b) the use of the singular shall be deemed to include the plural
(and vice versa), (c) the word “or” is used in the inclusive sense typically
associated with the phrase “and/or,” (d) the words “include”, “includes” and
“including” shall be deemed to be followed by the phrase “without limitation”
and shall not be construed to limit any general statement which it follows to
the specific or similar items or matters immediately following it, (e) the word
“will” shall be construed to have the same meaning and effect as the word
“shall,” (f) the words “under authority” shall mean, with respect to a Person,
any other Person (including with respect to GSK, its Affiliates and any
sub-distributors) acting, directly or indirectly, within the scope of
authorization or engagement of the first Person; for clarity, an Affiliate of a
Party shall be deemed to be acting “under authority” of such Party for all
purposes hereunder, however neither Party or its Affiliates shall be deemed to
be acting “under authority” of the other Party or the other Party’s Affiliates
for any purposes of this Agreement; (g) any definition of or reference to any
agreement, instrument or other document herein shall be construed as referring
to such agreement, instrument or other document as from time to time amended,
supplemented or otherwise modified (subject to any restrictions on such
amendments, supplements or modifications set forth herein), (h) any reference
herein to any Person shall be construed to include the Person’s successors,
heirs and assigns, (i) the words “herein”, “hereof” and “hereunder”, and words
of similar import, shall be construed to refer to this Agreement in its entirety
and not to any particular provision hereof, (j) all references herein to
Articles, Sections, Exhibits or Schedules shall be construed to refer to
Articles, Sections, Exhibits and Schedules of this Agreement, and references to
this Agreement include all Exhibits and Schedules hereto; and (k) references to
any specific law or article, section or other division thereof shall be deemed
to include the then-current amendments thereto or any replacement or successor
law thereof. Each accounting term used in this Agreement that is not
specifically defined in this Agreement shall have the meaning given to it under
GAAP, but only to the extent consistent with its usage and the other definitions
in this Agreement, and all calculations hereunder shall be made in accordance
with GAAP.
ARTICLE 2
APPOINTMENT OF PROMOTION AND DISTRIBUTION RIGHTS; RIGHTS AND
LIMITATIONS
          2.1 Appointment of Promotion and Distribution Rights.
               2.1.1 Appointment. Subject to the terms and conditions of this
Agreement, Santarus hereby appoints GSK as Santarus’ exclusive distributor of PR
Product in the Territory and, in connection therewith, grants to GSK the
exclusive right (except as provided in Section 2.2.3) to market, promote,
advertise, sell and distribute PR Product in the Territory. In connection with
the foregoing, Santarus grants to GSK a license under the Intellectual Property
and a license under the Trademarks as set forth in Section 3.3 to sell and offer
to sell PR Product in the Territory in accordance with such appointment. The
appointment and license made in the preceding sentences will commence on the
Effective Date and continue throughout the Term, and for clarity, such
appointment will not survive past any termination of this Agreement.

-9-



--------------------------------------------------------------------------------



 



               2.1.2 Manufacture by Santarus or Authorized Manufacturer. All PR
Product sold or distributed by or under authority of GSK in the Territory during
the Term shall be manufactured by an Authorized Manufacturer in accordance with
the terms and conditions of this Agreement (or, in the case of the Initial
Supply, supplied by Santarus as set forth herein). No other right to manufacture
the PR Products is conveyed to GSK hereunder. For clarity, Santarus will retain
the right (itself or through Third Parties) to manufacture in the Territory, and
to ship through distribution channels in the Territory, PR Product for sale
outside the Territory.
          2.2 Certain Limitations.
               2.2.1 Territorial Limitations. GSK agrees that it shall, and will
cause its Affiliates and any permitted sub-distributors to, conduct marketing,
promotion, advertisement, sale and distribution of PR Product solely in the
Territory. GSK shall not, and will cause its Affiliates and any permitted
sub-distributors not to, sell, market, promote, advertise or distribute PR
Product in the United States or elsewhere outside the Territory. GSK shall not,
and will cause its Affiliates and any permitted sub-distributors not to,
knowingly sell or otherwise offer PR Product, directly or indirectly, to any
Customer for resale outside the Territory, or to any Customer that GSK (or its
Affiliate or permitted sub-distributor) reasonably believes is going to sell
such PR Product, directly or indirectly, outside the Territory, unless mutually
agreed in writing upon by both Parties. GSK and its Affiliates shall not
negotiate, or enter into, any contract for sale of PR Product to any Person
purchasing PR Products under the Federal Supply Schedules (also sometimes known
as GSA Schedules or Multiple Award Schedules) of the Federal Supply Service of
the United States General Services Administration (“FSS”) or to the United
States Government or any of its subdivisions (whether or not under the FSS), and
shall not negotiate any FSS price for the PR Product.
               2.2.2 Sales Outside Territory. Subject to Applicable Law, GSK
will implement reasonable safeguards so that PR Product is sold to Customers for
resale only in the Territory and not for resale anywhere outside the Territory.
These safeguards shall include GSK’s ordinary practice of managing Customer
inventories by, for example, monitoring Customer ordering patterns in order to
discern Customer orders which may include PR Product for resale outside of the
Territory. GSK shall notify Santarus in writing of any such orders within [***]
days after receipt thereof and provide additional information regarding any such
orders as reasonably requested by Santarus within [***] days after receipt of
Santarus’ written request therefor. If GSK becomes aware that any of its
Customers has shipped PR Product outside the Territory, or has reason to believe
that a Customer intends to ship PR Product outside the Territory, GSK, to the
extent permitted by Applicable Law, will take Commercially Reasonable Efforts to
cause such Customer to cease such activities. GSK shall, within [***] days after
learning that any PR Products sold by GSK under this Agreement have been sold or
dispensed outside of the Territory, notify Santarus in writing of all pertinent
information relating thereto, including the amount of GSK’s Net Sales for such
PR Products. In any such situation, GSK shall be required to pay Santarus an
amount equal to [***]. GSK shall use Commercially Reasonable Efforts, to the
extent permitted by Applicable Law, to (a) contractually prohibit each of its
wholesalers of PR Product and group purchasing organizations from shipping PR
Product outside of the Territory, (b) contractually require each of its
wholesalers and group purchasing organizations to provide notice to GSK (which
GSK shall provide to Santarus) of any solicitations from Third Parties to sell,
trade or otherwise provide PR Product to the
 

***   Certain information on this page has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

-10-



--------------------------------------------------------------------------------



 



wholesaler, (c) contractually require each of its wholesalers to contractually
prohibit wholesalers and group purchasing organizations purchasing PR Product
from taking the actions listed in (a) above and (d) enforce the prohibitions and
requirements set forth in clauses (a), (b) and (c) above. The Parties have
agreed in a separate letter agreement of even date hereof, the terms and
conditions of which letter agreement are incorporated herein, the form and
timing of reports whereby GSK shall provide Santarus with data in accordance
with its obligations under this Section 2.2.2. In the event a PR Product becomes
subject to price controls by Puerto Rico’s Department of Consumer Affairs or
other Governmental Authorities in the Territory, the Parties shall discuss in
good faith the implementation of further safeguards by GSK than those set forth
in this Section 2.2.2 to prevent resale of PR Product outside of the Territory.
To the extent that GSK receives reports relating to its or wholesaler sales of
PR Product in the Territory, GSK shall promptly provide copies of these reports
to Santarus.
               2.2.3 Santarus. Santarus agrees that it will not sell or
distribute PR Product in the Territory, except as set forth in this
Section 2.2.3. Except as set forth in this Section 2.2.3, Santarus will not
knowingly sell or otherwise offer PR Product to any Third Party that Santarus
reasonably believes is going to sell such PR Product, directly or indirectly, in
the Territory, unless mutually agreed in writing by both Parties. If Santarus
becomes aware that any of its customers has shipped PR Product to the Territory
or has reason to believe that a customer intends to ship PR Product to the
Territory, it will review with GSK the level of sales of PR Products in such
circumstances, and where the level of such sales exceeds that which occurs in
the normal course of business, GSK and Santarus shall discuss the situation in
good faith, with the objective to confirm that the tracking processes described
in the letter agreement referenced in Section 2.2.2 are adequate in light of
such sales and other related business considerations arising from such sales. It
is acknowledged by the Parties that (i) certain sales of PR Products outside the
Territory by Santarus to managed care organizations, group purchasing
organizations, pharmacy benefit managers or similar purchasers or retailers
(including, for example, [***]), or their Affiliates, may result in PR Products
being shipped to, sold and dispensed to patients in the Territory (such sale or
dispensing in the Territory referred to as an “Inter-Territory Sale”), and
(ii) certain sales of PR Product outside the Territory by Santarus to Persons
purchasing PR Products under the FSS or the United States Government, or to any
of its subdivisions (whether or not purchasing under the FSS), may result in PR
Product being shipped to military bases and other government installations that
are in the Territory, and in each case such sales will not constitute a breach
of this Agreement. With respect to Inter-Territory Sales, for so long as
royalties are payable to Santarus pursuant to Section 6.2, Santarus agrees to
provide to GSK a credit against royalties on Net Sales due and payable to
Santarus under Section 6.2 in an amount equal to [***]. In the event that
royalties are no longer payable to Santarus hereunder, Santarus shall promptly
pay to GSK, rather than giving GSK a credit for, the amounts calculated as
described above. On a monthly basis, GSK shall provide Santarus with written
evidence establishing the applicable Inter-Territory Sales (including evidence
of GSK’s sales, if any, of PR Products provided to the same pharmacy that sold
or dispensed the PR Products subject to such Inter-Territory Sales) in a
particular calendar month no later than [***] after the end of the applicable
calendar month. GSK shall be responsible for obtaining commercially available
data compiled or provided by one or more reputable independent Third Parties
tracking the sale or dispensing of PR Products in the Territory in support of
establishing Inter-Territory Sales, if any. Santarus shall notify GSK of the
applicable credit for Inter-Territory Sales for a particular Calendar Quarter
within [***] after timely receipt
 

***   Certain information on this page has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

-11-



--------------------------------------------------------------------------------



 



from GSK of the information required in this Section 2.2.3 with respect to the
last month in a Calendar Quarter.
          2.3 Restriction of Sub-Distributors. Without the prior written consent
of Santarus (except in relation to GSK Affiliates performing activities for the
Territory, where Santarus’ consent will not be required), GSK will not grant to
any Third Party any rights to market, promote, advertise, sell or distribute PR
Product, and will not enter into any agreement or arrangement with respect to
co-promoting the PR Product. The foregoing notwithstanding, (i) GSK may employ
the services of Third Parties as contract sales representatives for the
promotion of PR Product or otherwise for the acceptance of orders, storage and
shipment of PR Products, generation of invoices and collection and management of
receivables with respect to GSK’s sales of PR Product in the Territory, and
(ii) this provision shall not be construed to prohibit resale of PR Products in
the Territory by GSK’s Customers who are wholesalers.
          2.4 Compliance with PR Product Registration; Resale in Same Packaging.
GSK will not at any time do, and neither will GSK permit its agents or
representatives to do, any act in violation of the PR Product Registration for
any PR Product in the Territory. In the event that any filings are required to
be made with or approvals required to be obtained from applicable Governmental
Authorities in order to sell PR Product to GSK, or for GSK to initiate
distribution, marketing, advertisement, sale or promotion of PR Product in the
Territory, the Parties will use Commercially Reasonable Efforts to ensure that
such filings and approvals are obtained or made as expeditiously as reasonably
practicable. Without the prior written consent of Santarus, GSK will not alter
in any manner any of the PR Product or its packaging as sold to it by Santarus
or the Authorized Manufacturer hereunder, and will resell PR Product without
alteration in the form sold to it by Santarus or the Authorized Manufacturer.
All PR Product manufactured, promoted, marketed or sold by or under authority of
GSK pursuant to this Agreement shall be identified by Santarus’ NDC numbers.
          2.5 No Manufacturing Rights Conveyed on Effective Date. No right or
license under any Trademark, or under any patent rights or know-how or other
Intellectual Property owned or controlled by Santarus or any of its Affiliates
is granted under this Agreement to GSK to make or have made PR Product, except
solely as provided in Section 5.3 with respect to GSK’s obtaining supply of PR
Products from an Authorized Manufacturer in accordance with the terms and
conditions set forth in this Agreement.
          2.6 Non-Compete.
               2.6.1 By GSK. During the Term, and for a period of two years
thereafter or, if GSK exercises its right of termination pursuant to
Section 12.5.2, the later of (a) the fifth (5th) anniversary of the Effective
Date or (b) the second (2nd) anniversary of the effective date of any
termination of this Agreement, neither GSK nor any of its Affiliates or
sub-distributors will directly or indirectly distribute, market, promote,
detail, advertise or sell any PPI Pharmaceutical Product containing one or more
PPIs which is either formulated in combination with one or more buffering
agents, or which is otherwise formulated to provide, in either case, for
immediate release of the PPI (other than PR Product pursuant to this Agreement)
in or for the Territory. The foregoing covenants shall not

-12-



--------------------------------------------------------------------------------



 



restrict GSK or any Affiliate from obtaining rights to, or engaging in research
and development activities related to, products in such class during the
restricted time period, so long as GSK or its Affiliate does not engage in the
activities set forth in the first sentence of this Section 2.6.1.
               2.6.2 By Santarus. During the Term, prior to the third (3rd)
anniversary of the Effective Date, neither Santarus nor any of its Affiliates
will directly or indirectly distribute, market, promote, detail, advertise or
sell any PPI Pharmaceutical Product containing one or more PPIs which is either
formulated in combination with one or more buffering agents, or which is
otherwise formulated to provide, in either case, for immediate release of the
PPI (other than PR Product pursuant to this Agreement) in or for the Territory.
On or after the third (3rd) anniversary of the Effective Date, Santarus and any
Affiliates shall have the right to directly or indirectly distribute, market,
promote, detail, advertise or sell any PPI Pharmaceutical Product containing one
or more PPIs which is either formulated in combination with one or more
buffering agents, or which is otherwise formulated to provide, in either case,
for immediate release of the PPI, in or for the Territory; provided that
Santarus shall discuss with GSK the out-license of such product to GSK for the
Territory; and provided further that in the event that Santarus grants the right
to commercialise the product to any Third Party, or commercialises the product
in its own right, in the Territory, GSK shall be released from its obligations
under Section 2.6.1 on the first commercial sale of such product in the
Territory by such Third Party or Santarus, as the case may be. The foregoing
covenants shall not restrict Santarus or any Affiliate from obtaining rights to,
or engaging in research and development activities related to, products in such
class during the restricted time period, so long as Santarus or its Affiliate
does not engage in the activities set forth in the first sentence of this
Section 2.6.2.
          2.7 Know-How Restrictions and Firewall. GSK shall not, and shall
ensure its Affiliates and subcontractors, sub-distributors and other persons
acting under its authority do not, use or practice (or authorize the use or
practice of) any Intellectual Property or Santarus Confidential Information, or
any other information regarding the manufacture, formulation, release profile,
efficacy or safety, use, sale or promotion of any PR Product, for the purposes
of manufacturing, developing or commercializing any product (other than PR
Products in the Territory that are supplied to GSK by Santarus or an Authorized
Manufacturer in accordance with the terms and conditions of this Agreement or
Licensed Products in the GSK Territory in accordance with the ROW License). GSK
recognizes that, while GSK is Santarus’ distributor of PR Product in the
Territory pursuant to this Agreement, GSK could, subject to Section 2.6.1 and
this Section 2.7, develop a PPI Pharmaceutical Product which would, once
launched, compete with Santarus with respect to the PR Product outside the
Territory. GSK acknowledges that Santarus is disclosing to GSK Intellectual
Property and other Confidential Information of Santarus for GSK’s use solely
with respect to the PR Product in the Territory under this Agreement (or as
otherwise provided with respect to Licensed Products in the GSK Territory
pursuant to the ROW License), and GSK agrees not to use the Intellectual
Property or Santarus’ Confidential Information, directly or indirectly, in the
research, manufacture, development, sale or marketing of any PPI Pharmaceutical
Product other than (a) PR Product to the extent permitted under this Agreement
or (b) Licensed Products to the extent permitted under the ROW License. GSK
shall limit disclosure of Santarus’ Confidential Information to its and its
Affiliates’ employees, consultants and other agents located in the Territory (or
the GSK Territory to the extent permitted under and in accordance with the ROW
License) who

-13-



--------------------------------------------------------------------------------



 



need to access such Confidential Information for the manufacture, development or
sale of PR Product in the Territory in accordance with this Agreement (or the
GSK Territory to the extent permitted under the ROW License) and who are bound
by obligations of confidentiality and non-use no less burdensome than those set
forth in this Agreement. Confidential Information shall not be disclosed to any
of GSK’s or its Affiliates’ employees, consultants or other agents involved in
the research, development, manufacture or commercialization of any PPI
Pharmaceutical Product other than PR Product as permitted under this Agreement
or a Licensed Product as permitted under the ROW License, nor use or consider
any such information or GSK’s plans with regard to the PR Product in the
development, manufacture or commercialization of any PPI Pharmaceutical Product,
and GSK agrees to institute reasonable procedures and safeguards intended to
prevent such prohibited disclosures.
          2.8 No Patent Challenges. In partial consideration for the
appointment, rights and licenses granted herein, and access to Santarus know-how
and Confidential Information, GSK agrees that if GSK or any of its Affiliates
commences, participates in or actively supports in any way any challenge to the
validity, enforceability, claim construction or coverage of any patents owned or
controlled by Santarus claiming or covering the composition, formulation,
manufacture, use or sale of PR Products in the Territory in any court or before
any government or regulatory agency (national or international) with authority
to determine the validity, enforceability or scope of such patents, or cause or
request a review by any such court or government or regulatory agency of the
same, then at any time thereafter Santarus shall be entitled to elect to treat
such activity as permissive termination by GSK under Section 12.5.2 of this
Agreement, and such termination shall be effective immediately upon written
notice to GSK.
          2.9 Missouri Agreement. Santarus shall have the obligation to pay all
amounts owed to the UMissouri under the Missouri Agreement, and in accordance
with the terms set forth therein, with respect to sales of PR Products by GSK
(and any of its Affiliates and permitted sub-distributors) pursuant to the terms
and conditions of this Agreement. It is understood and agreed that the
sublicense to GSK under this Agreement of rights licensed to Santarus under the
Missouri Agreement is subject to the terms and conditions of the Missouri
Agreement applicable to such a sublicense, and that such obligations are
incorporated by reference herein. In the event of termination (but not earlier
expiration) of the Missouri Agreement during the Term of this Agreement,
(i) GSK’s sublicense of Intellectual Property under the Missouri Agreement shall
be assigned by Santarus to the UMissouri with respect to PR Products in the
Territory, and this Agreement will be assigned in part to the UMissouri to
effect such assignment of the sublicense, (ii) this Agreement (including all
payment obligations of GSK hereunder) shall otherwise be retained by Santarus
with respect to all matters other than the sublicense of rights under the
Missouri Agreement, and (iii) GSK shall thereafter be responsible for making all
payments that would have been owed by Santarus to UMissouri pursuant to the
Missouri Agreement (if the Missouri Agreement had not been terminated) in
respect of GSK’s its Affiliates’ and their sub-distributors’ sales of PR Product
in the Territory after the date of such assignment; provided that GSK shall have
the right to offset the amounts so paid to UMissouri in respect of the sales of
PR Product during the Term against amounts due hereunder to Santarus with
respect to such sales.

-14-



--------------------------------------------------------------------------------



 



          2.10 License to GSK IP. Subject to the terms and conditions of this
Agreement, GSK hereby grants to Santarus [***] license under all GSK IP to
[***]. Additionally, subject to the terms and conditions of this Agreement, GSK
hereby grants to Santarus [***] license under the GSK IP to [***].
Notwithstanding anything herein to the contrary, the licenses granted in this
Section 2.10 shall not include any GSK IP subject to payment obligations to a
Third Party (and GSK shall promptly disclose such obligations to Santarus in
writing), unless Santarus agrees in writing to reimburse all amounts owed to
such Third Party as a result of Santarus’ exercise of such license. In addition,
in the event Santarus elects to take a license to such GSK IP, the terms for
such license shall be [***]; provided that no compensation shall be due to GSK
if [***].
ARTICLE 3
GSK RESPONSIBILITIES
          3.1 Distribution. In the exercise of its rights and fulfillment of its
obligations under this Agreement, commencing on the Effective Date and
continuing during the Term, GSK will:
                    (a) commence promotion, distribution and sales of the PR
Product in any dosage form in the Territory within three (3) months after the
Effective Date;
                    (b) provide, at its expense, a traceability system for the
PR Product as referred to in Section 2.2.2 or as otherwise required by
Applicable Law;
                    (c) ensure that all sales force personnel promote PR Product
in a manner that is consistent with the PR Product Registration and approved
labeling, and in a manner that is permitted by Applicable Law. If GSK becomes
aware of any such activity in contravention of the immediately foregoing
standards, GSK will take prompt affirmative action to ensure that such activity
ceases, and take additional remedial action to advise its sales personnel
concerning the activities described in this subsection;
                    (d) not take any action which constitutes a material
violation of Applicable Law or breach of this Agreement;
                    (e) use Commercially Reasonable Efforts to sell, market,
detail, promote, advertise and distribute the PR Product to Customers in the
Territory after the Effective Date and during the Term. Santarus’ sole remedy
for GSK’s failure to comply with this paragraph (e) is termination of this
Agreement pursuant to Section 12.2;
                    (f) use Commercially reasonable Efforts to sell, market,
detail, promote, advertise and distribute the PR Product to Customers in the
Territory after the Effective Date and during the Term in a manner that will not
have a material adverse effect on the PR Product in the Territory or the United
States;
                    (g) obtain, as soon as reasonably practicable following the
Effective Date and no later than three (3) months following the Effective Date,
and maintain during the Term at GSK’s sole and exclusive expense, any and all
governmental approvals as are required for GSK to fulfill its obligations
hereunder; and
 

***   Certain information on this page has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

-15-



--------------------------------------------------------------------------------



 



                    (h) maintain the availability of the current package inserts
with respect to the PR Product on each website maintained by GSK or its
Affiliates for the distribution, marketing, promotion, detailing, advertising or
sale of PR Product in the Territory and at such other locations where GSK or any
such Affiliates make information regarding the PR Product available.
          3.2 Promotional Activities and Promotional Materials.
               3.2.1 GSK Activities. GSK will be responsible, at its sole
expense, for conducting all promotional activities for the marketing, promotion
and detailing of PR Products in the Territory (such activities, the “Promotional
Activities”) and shall use only advertising and promotional materials for the PR
Product (“Promotional Materials”) that have been provided at GSK’s expense by or
under authority of Santarus to GSK or submitted and approved as set forth in
Section 3.2.3 in conducting such Promotional Activities for the PR Product in
the Territory. GSK will ensure that all Promotional Activities comply with, and
GSK will be solely responsible and liable for any failure of the Promotional
Activities to comply with, the applicable labeling and PR Product Registration
for the PR Product and Applicable Law.
               3.2.2 Regulatory Issues. GSK will promptly, but in no event
within more than [***] Business Days after GSK’s receipt thereof, provide a copy
to Santarus of any correspondence from a Governmental Authority with respect to
PR Product, including the FDA, reflecting any purported legal or regulatory
violations or legal or regulatory action being considered or taken by such
Governmental Authority, including copies of FDA NOV’s and warning letters. Upon
request of Santarus in relation to a matter raised by or to a Governmental
Authority or Third Party complaint, GSK will provide Santarus with a reasonably
detailed description of all Promotional Activities within [***] Business Days of
such request by Santarus. GSK will absorb and be solely responsible for any and
all damages, losses, expenses and costs incurred by GSK and its Affiliates
arising from the failure of any Promotional Activities conducted by GSK to
comply with the applicable labeling, the PR Product Registrations or with
Applicable Law. Without limiting the rights Santarus may have under the
indemnification provisions of this Agreement, but subject to the limitations on
liability set forth in Section 9.4, GSK will be responsible for and shall
promptly reimburse Santarus and its Affiliates for any and all documented direct
damages, losses, expenses and costs suffered or incurred by Santarus or its
Affiliates arising from the failure of any Promotional Activities conducted by
GSK or Promotional Materials created by or under authority of GSK (as opposed to
Promotional Materials created by or under authority of Santarus) to comply with
the applicable labeling of PR Products, the applicable PR Product Registrations,
Applicable Law or any comments, guidance or direction given by DDMAC, the PhRMA
Code or the PhRMA Guiding Principles, Direct-to-Consumer Advertisements About
Prescription Medicines, notwithstanding any prior review or approval of such
Promotional Activities or Promotional Materials by Santarus, including any
damages, losses, expenses and costs reasonably incurred by Santarus to so
mitigate or limit the effect or impact of any such failure to comply on Santarus
and its Affiliates’ products or corporate image (including the costs of any
remedial action Santarus may choose to undertake to communicate with physicians
or Customers, including so-called “dear doctor letters”).
 

***   Certain information on this page has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

-16-



--------------------------------------------------------------------------------



 



               3.2.3 Promotional Materials.
                    (a) Santarus will provide GSK with limited informational
copies of certain advertising and promotional materials in its possession and
currently used by Santarus relating to PR Product for the United States that are
relevant to GSK’s Promotional Activities under this Agreement for PR Products in
the Territory. From time to time, Santarus will, at GSK’s expense, provide
copies of additional Promotional Materials then currently used by Santarus
relating to PR Product for the United States that are relevant to GSK’s
Promotional Activities under this Agreement for PR Products in the Territory. At
GSK’s request, Santarus shall (i) introduce GSK to its vendors who print or
otherwise produce Promotional Materials relevant to GSK’s Promotional Activites
under this Agreement for PR Products in the Territory so that GSK may purchase
Promotional Materials directly from such vendors and (ii) provide permission to
such vendors so that they may provide Promotional Materials to GSK pursuant to
this Section 3.2.3(a).
                    (b) Santarus reserves and retains title and all rights,
including copyrights in and to all Promotional Materials, whether written,
visual or electronic works, provided to GSK under this Agreement. Subject to the
foregoing, GSK is granted a nonexclusive right to use, copy, and distribute such
Promotional Materials in the Territory only for the purposes of this Agreement
and in furtherance of the rights granted to GSK hereunder, for the Term for the
PR Product to which such works and materials relate. GSK shall not modify such
Promotional Materials or create independent Promotional Materials for the PR
Product, except as set forth in this Section 3.2.3. GSK will ensure that all
copyright notices appear on all copies of the Promotional Materials.
                    (c) In the event GSK wishes to use Promotional Materials
other than the Promotional Materials provided by Santarus to GSK, including
modified versions of the Promotional Materials provided by Santarus, GSK shall
provide copies of all such proposed Promotional Materials (including detail
aids, brochures, reprints and other printed materials to be shown to or left
with healthcare providers, letters, brochures and other printed materials
intended for consumers, website content, materials for use in promotional
programs and any print, television, radio and other media advertising materials
intended for healthcare providers or consumers) for Santarus’ approval prior to
use, and, following approval by Santarus, Santarus will submit such Promotional
Materials, at GSK’s cost and expense, to DDMAC. Santarus agrees to promptly, and
in any event within [***] days, review and communicate its approval or
disapproval of Promotional Materials submitted by GSK under this
Section 3.2.3(c), such approval to be withheld by Santarus only in circumstances
where Santarus believes in good faith that the proposed Promotional Materials
pose legitimate scientific, legal or regulatory, risks or concerns, or concerns
that such Promotional Materials could be detrimental to PR Product
commercialization efforts by or under the authority of Santarus in the United
States. Santarus shall have the sole discretion to determine whether it is
required or advisable to submit Promotional Materials to DDMAC for review prior
to approval for GSK to use such Promotional Materials, and Santarus shall have
full control over all interactions with DDMAC with respect to Promotional
Materials. GSK shall be responsible for obtaining and providing to Santarus, at
GSK’s expense, any and all translations of such Promotional Materials as may be
required in connection with such review by DDMAC or Applicable Law. GSK shall
not use any Promotional Materials for the PR Products in the Territory that have
not been reviewed and approved for use by Santarus before such use.
 

***   Certain information on this page has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

-17-



--------------------------------------------------------------------------------



 



                    (d) GSK grants Santarus the nonexclusive, perpetual right to
use, copy, modify, make derivative works and distribute Promotional Materials
created or modified by GSK for use by Santarus or its designees for PR Product
outside the Territory. At Santarus’ request, GSK shall (i) introduce Santarus to
its vendors who print or otherwise produce Promotional Materials so that
Santarus may purchase Promotional Materials directly from such vendors and
(ii) provide permission to such vendors so that they may provide Promotional
Materials to Santarus pursuant to this Section 3.2.3(d).
                    (e) Santarus shall have the right to require GSK, upon
written notice to GSK, to immediately cease distributing, disseminating,
broadcasting or otherwise using any Promotional Materials in the event Santarus
receives an NOV or warning letter from DDMAC with respect to such Promotional
Materials or if Santarus reasonably believes that such Promotional Materials
(i) do not conform to Applicable Law, or any comments, guidance or direction
given by DDMAC, the PhRMA Code or the PhRMA Guiding Principles or (ii) could
reasonably result in liability for Santarus or its Affiliates or their
respective employees, directors, agents, representatives or licensees.
               3.2.4 Certain Activities. GSK will have strategic responsibility
and sole authority and responsibility, at its sole expense and solely in the
Territory, for independent and non-independent symposia, speaker training and
engagement programs, advisory board meetings and other consulting arrangements,
and other such events or programs as GSK, in its sole discretion, deems to be
appropriate with respect to the PR Product in the Territory; provided, however,
that any and all such events and programs must comply in all material respects
with Applicable Law and relevant PhRMA and FDA policies, including the FDA’s
Guidance on Industry-Supported Educational and Scientific Activities.
               3.2.5 No GSK Clinical Trials. GSK shall not conduct any in vivo
studies, clinical trials or pharmacoeconomic studies of the PR Product without
the prior written consent of Santarus. Subject to the foregoing, GSK will
promptly provide Santarus with copies of all completed study reports and market
research or other studies or reports regarding the PR Product conducted after
the Effective Date regarding PR Product.
               3.2.6 PR Product Returns. After the Effective Date, Santarus and
GSK will agree to a PR Product Returns Policy whereby GSK, at its cost and
expense, manages all PR Product that is returned to GSK, and Santarus manages,
at GSK’s cost and expense, all PR Product sold or dispensed in the Territory
that is returned to Santarus. GSK will be responsible for all associated credits
or rebates associated with such returns. Prior to GSK’s first commercial sale of
PR Product in the Territory, GSK will send written notice to all wholesalers
operating in the Territory that all returns of PR Product in the Territory shall
be sent to GSK.
          3.3 Use of Trademarks; Trade Dress. After the Effective Date and for
the duration of the Term, and subject to the terms and conditions of this
Agreement:
               3.3.1 Trademark License. Santarus hereby grants to GSK an
exclusive (except as otherwise provided in this Agreement), license to use the
Trademarks solely to promote, market, sell

-18-



--------------------------------------------------------------------------------



 



and distribute the PR Product in the Territory during the Term. Unless otherwise
agreed by Santarus in writing, GSK will not identify PR Product by any
designation other than the Trademarks. The use of the Trademarks by GSK will be
expressly subject to Sections 3.3.2 and 3.3.3 below.
               3.3.2 Limited Use; Inspections. GSK will use the Trademarks
solely with respect to PR Product purchased from Santarus or an Authorized
Manufacturer as provided in this Agreement, only in accordance with the
standards of quality established or approved by Santarus or its designee, and
only in the Territory. GSK will permit duly authorized representatives of
Santarus to inspect, on the premises of GSK or its subcontractors and agents, at
reasonable times during normal business hours and upon not less than [***]
Business Days prior written notice, inventory of PR Product, GSK’s quality
control records, and GSK’s facilities used in or relating to the sale of PR
Product to ensure compliance with quality control standards and with applicable
terms of this Agreement pertaining to the use of the Trademarks.
               3.3.3 Usage. Whenever GSK uses the Trademarks in any Promotional
Materials or in any other manner, GSK will clearly indicate that the Trademarks
are owned by Santarus. When using the Trademarks under this Agreement, GSK will
comply with all Applicable Law pertaining to the Trademarks in force at any time
in the Territory, and all uses by GSK of the Trademarks in connection with
Promotional Materials shall be consistent with the approval process set forth in
Section 3.2.1 and Section 3.2.3. During the Term, GSK will provide Santarus on a
periodic basis, as requested by Santarus, with copies of any Promotional
Materials permitted to be generated by GSK, for review of the use of the
Trademarks by GSK. GSK will promptly take any and all actions directed by
Santarus with respect to GSK’s use of the Trademarks that are reasonably
designed to ensure compliance with the provisions of this Section 3.3.
               3.3.4 Santarus Ownership. GSK acknowledges and agrees that
Santarus or its Affiliates, is, and at all times will remain the owner of the
Trademarks. GSK will not at any time do, cause to be done, or permit any of its
employees, agents, contractors and subcontractors to commit any act inconsistent
with, contesting or in any way impairing, or tending to impair, such ownership.
GSK agrees that all use of the Trademarks by GSK will inure to the benefit of
and be on behalf of Santarus or its Affiliates. GSK acknowledges that nothing in
this Agreement will give GSK any right, title or interest in the Trademarks
other than the right to use the Trademarks solely within the Territory in
accordance with this Agreement. GSK agrees that it will not challenge Santarus’
or its Affiliates’ title to, or ownership of, the Trademarks, or attack or
contest the validity of the Trademarks. All goodwill accruing to the Trademarks
as a result of the use of the Trademarks in the performance of this Agreement
will belong solely to Santarus or its Affiliates. In the event that GSK acquires
any rights in the Trademarks in connection with GSK’s activities pursuant to
this Agreement, GSK will assign, and hereby does assign, to Santarus or its
Affiliates all such rights, including any related goodwill.
               3.3.5 Internet. GSK is limited to using the Trademarks in
connection with the Internet as follows:
 

***   Certain information on this page has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

-19-



--------------------------------------------------------------------------------



 



                    (a) the use must be in compliance with Applicable Law
regarding advertising of pharmaceuticals on the Internet and the approval
processes set forth in Sections 3.2.1 and 3.2.3;
                    (b) no license is granted to use or obtain rights to any
“.com” generic code domain, or any other such top-level domain, for any
Trademark. All domain names containing the Trademark will be registered and
maintained by and in the name of Santarus or its designee;
                    (c) appropriate disclaimers must be included in any website
to the effect that it is intended for residents within the Territory only; and
                    (d) in using any of the Trademarks on the Internet, GSK will
not have and will not represent in any way that it has any title or right to the
ownership or registration or their use, except as provided in this Agreement.
GSK will at all times indicate that each of the Trademarks is a trademark of
Santarus and is used under license.
          3.4 Trademark Infringement by Third Parties.
                    (a) If either Party becomes aware that a Third Party is
infringing any Trademark used in connection with PR Product in the Territory,
such Party will promptly give written notice to the other Party describing in
detail the nature of such infringement. Santarus and its Affiliates will have
the sole right, but not the obligation, to enforce any such Trademarks against
such Third Party infringer, in their reasonable discretion, and to settle or
compromise any such possible infringement by taking such action as Santarus or
its Affiliates may determine in their sole and absolute discretion using counsel
of their choice. GSK will provide Santarus with all reasonable assistance
(including making documents and records available for review and copying, and
making persons within its control available for pertinent testimony), at
Santarus’ expense, in any such enforcement.
                    (b) If Santarus elects not to exercise its right under
Section 3.4(a) above to take steps to enforce the Trademarks against
infringement in the Territory or otherwise to seek abatement of such
infringement within [***] days after a written request by GSK to do so, GSK will
thereafter have the right, but not the obligation, at its expense and in its own
name or in the name of any of its Affiliates, to initiate, maintain, and control
legal action to enforce the Trademarks by counsel of its choice; provided that
GSK shall not have any right under this Section 3.4 to enforce the Trademarks
with respect to any usage or infringement outside the Territory, and GSK shall
have no rights to enforce Trademarks related to the corporate name or logo of
Santarus. In the event that GSK initiates and thereafter maintains such legal
action against infringement of a Trademark by a Third Party in the Territory,
Santarus at GSK’s expense, will provide GSK cooperation as reasonably necessary,
including agreeing to be named as a party to such legal action. GSK shall not
make any admission or enter into any settlement or other agreement that admits
the non-infringement or unenforceability of any Trademark, or that materially
adversely affects Santarus’ rights in and to any Trademark, without Santarus’
prior written consent.
 

***   Certain information on this page has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

-20-



--------------------------------------------------------------------------------



 



                    (c) Any recovery received by a Party from legal action
initiated pursuant to this Section 3.4 in the Territory, whether by judgment,
award, decree, or settlement, will be used first to reimburse the prosecuting
Party for its out-of-pocket costs and expenses actually incurred in pursuing
such legal action, and second to reimburse the non-prosecuting Party for costs
and expenses actually incurred by such non-prosecuting Party, if any, in
connection with such legal action. The remainder of any recovery in the
Territory received under this Section 3.4, to the extent such recovery relates
to infringement of one or more Trademarks other than the corporate name or logo
of Santarus and after reimbursement of costs and expenses of Santarus and GSK,
will be shared by Santarus and GSK with [***] and [***]; provided that any
recoveries related to infringement or misappropriation of a Trademark outside of
the Territory shall inure solely to and be paid to Santarus.
          3.5 Rebates, Administrative Fees and Chargebacks.
               3.5.1 Santarus’ Obligations. Santarus will be responsible for all
governmental and commercial rebates, administrative fees and chargeback claims
for all PR Product (if any) dispensed or purchased in the Territory prior to the
Effective Date (it being understood and agreed that the information contained in
any report from the applicable rebate or chargeback program will be deemed to be
the date for purposes of determining the date of such claim). For clarity,
Santarus will also be responsible for all rebates, administrative fees and
chargebacks pursuant to any government and commercial rebate or chargeback
programs with respect to PR Product dispensed or purchased, respectively,
outside the Territory in the United States. Santarus will use Commercially
Reasonable Efforts to exclude the Territory from its current and future
agreements with the Managed Care Market. The Parties acknowledge that Santarus
shall not be required to incur any additional financial or other substantive
contractual obligations in order to comply with the previous sentence. Upon
GSK’s reasonable request from time to time, Santarus shall provide to GSK a list
of Santarus’ contracts (and expiration dates) with members of the Managed Care
Market which Santarus reasonably believes have operations in the Territory.
               3.5.2 GSK’s Obligations. GSK will be responsible for all rebates,
administrative fees and chargeback claims for PR Product dispensed or purchased
in the Territory on and after the Effective Date during the Term (it being
understood and agreed that the information contained in any report from the
applicable rebate or chargeback program will be deemed to be the date for
purposes of determining the date of such claim). GSK will also be responsible
for all rebates, administrative fees and chargebacks pursuant to any government
rebate or chargeback programs to which GSK is a party as permitted under this
Agreement with respect to government claims for PR Product dispensed or
purchased in the Territory on and after the Effective Date (it being understood
and agreed that the information contained in any report from the applicable
rebate or chargeback program will be deemed to be the date for purposes of
determining the date of such claim). GSK will reimburse Santarus for all
rebates, administrative fees and chargebacks that Santarus is obligated to pay
under agreements or programs with the Managed Care Market with respect to claims
for PR Product dispensed in the Territory on and after the Effective Date. On a
monthly basis, GSK shall promptly provide to Santarus all information reasonably
requested by Santarus in order for Santarus to determine the amount of rebates
and chargebacks attributable to PR Products dispensed in the Territory. All
payments due to Santarus by GSK as set forth in the immediately
 

***   Certain information on this page has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

-21-



--------------------------------------------------------------------------------



 



preceding sentence will be made by GSK to Santarus within thirty (30) days after
GSK’s receipt of an invoice from Santarus setting forth requested payments in
reasonable detail, the form and timing of which detail have been agreed upon by
the Parties in a separate letter agreement of even date hereof, the terms and
conditions of which letter agreement are incorporated herein. Any rebates,
administrative fees or chargebacks to be reimbursed to Santarus by GSK with
respect to agreements or programs with the Managed Care Market entered into by
Santarus after the Effective Date shall be in accordance with Santarus’ normal
business practice so as not to provide for higher rebates, administrative fees
or chargebacks in the Territory than in the United States (excluding the
Territory).
          3.6 GSK Pricing.
               3.6.1 GSK Discretion. As of the Effective Date and continuing
during the Term, GSK will have the sole authority to determine the prices of PR
Product sold by it in the Territory during the Term and to establish its own
pricing policy for the PR Product in the Territory, including price increases or
decreases and the timing thereof as determined by GSK.
               3.6.2 Rebates, Administrative Fees and Chargebacks under
Contracts or Programs for Territory and United States. Without limiting GSK’s
discretion to determine the prices of PR Products sold by it in the Territory
during the Term, the Parties acknowledge that Santarus may enter into (or may
have entered into) one or more agreements or programs with the Managed Care
Market for sales of PR Products both in the United States and in the Territory,
and agree that Santarus shall have the right to negotiate the terms of, and
enter into, such agreements or programs. GSK confirms that it shall reimburse
Santarus for all rebates, administrative fees and chargebacks paid or allowed by
Santarus under such agreements or programs on account of PR Products sold in the
Territory by GSK or dispensed in the Territory, as set forth in Section 3.5.2
above. GSK shall not enter into any agreements or programs with the Managed Care
Market with respect to PR Product, except to the extent such agreements or
programs are limited to utilization exclusively within the Territory.
               3.6.3 Reimbursement to Santarus for Certain Effects Outside the
Territory. The Parties acknowledge that GSK’s pricing of PR Product in the
Territory could adversely impact Santarus’ pricing of PR Product outside of the
Territory under government programs, including sales under the FSS, or the
amount of rebates or chargebacks required to be paid by Santarus under
agreements or programs with the Managed Care Market. Consequently, without
limiting GSK’s discretion to determine the prices of PR Products sold by it in
the Territory during the Term, the Parties agree that GSK shall reimburse
Santarus for any increase in amounts to be paid by Santarus or decrease in
amounts paid to Santarus under agreements or programs with the Managed Care
Market in respect of PR Products sold by or on behalf of Santarus outside of the
Territory to the extent such increase or decrease is caused by GSK’s pricing for
PR Products in the Territory. GSK shall promptly provide to Santarus all
information reasonably requested by Santarus in order for Santarus to comply
with its obligations under agreements or programs with the Managed Care Market
or for Santarus to determine any amounts owed by GSK pursuant to this
Section 3.6.3. All payments due to Santarus by GSK pursuant to this
Section 3.6.3 will be made by GSK to Santarus within thirty (30) days after
GSK’s receipt of an invoice from Santarus setting forth requested payments in
reasonable detail.

-22-



--------------------------------------------------------------------------------



 



          3.7 Sales Information. With respect to PR Product sold by GSK after
the Effective Date, GSK will deliver a report in a mutually agreed format to
Santarus within [***] days after the end of each calendar month, which report
shall include the relevant sales dollar amount as well as the number of units of
PR Product sold in the prior month and any other information applicable to
Santarus’ calculation of pricing for Santarus’ sales under the FSS, as well as
such other information Santarus reasonably requests in the event that sales of
PR Product in the Territory affect (a) the “best price” (as defined under the
Social Security Act, 42 USC Section 1396r-8(c)(1)(C), or any successor statute,
and applicable regulations promulgated thereunder), (b) the “average
manufacturer price” (AMP) (as defined under the Social Security Act, 42 USC
Section 1396r-8(k)(1), or any successor statute, and applicable regulations
promulgated thereunder), or (c) any other government mandated price in the
Territory or the United States. GSK agrees that Santarus may use all information
described in this Section 3.7 as reasonably required in reporting to the United
States Government or any of its subdivisions. Within [***] days after the
Effective Date, GSK shall provide written authorization to IMS Health (including
any successors, “IMS”) in such form and substance required by IMS in order to
permit Santarus to obtain all applicable IMS data with respect to PR Product. On
a monthly basis and to the extent permitted by Applicable Law, GSK shall send
Santarus all IMS data in GSK’s possession that may be relevant to calculation of
amounts payable or creditable under this Agreement, including Sections 3.5 and
3.6.
          3.8 Sales Force.
               3.8.1 Training. All members of GSK’s sales force engaged in the
promotion of PR Product (including first tier management and sales
representatives) shall complete a PR Product-related training program conducted
by GSK at its cost and expense. In connection with GSK’s PR Product-related
training program, Santarus will, at GSK’s cost and expense, (i) to the extent
available and in Santarus’ possession, provide GSK with copies of any training
materials used by Santarus in training sales representatives in the United
States with respect to the PR Product and (ii) provide support from its sales
force training staff to allow for one “train the trainers” meeting, the contents
and structure of which shall be determined at Santarus’ sole discretion, at
Santarus’ San Diego facility or other location reasonably selected by GSK to
train GSK’s sales force training staff. In the event GSK selects a location for
the “train the trainers” meeting other than Santarus’ San Diego facility, GSK
shall pay for Santarus’ reasonable costs incurred in attending such meeting. GSK
will have the sole responsibility for materials used by GSK for sales training
purposes with respect to the PR Product. Santarus makes no representations or
warranties that the training or training materials provided by Santarus will
meet GSK’s internal standards or requirements. Ongoing training of GSK’s sales
representatives and other personnel will be the responsibility of GSK at its
cost and expense. The contents of any training provided by GSK that relates to
the PR Product will be developed and coordinated by GSK, and GSK will be solely
responsible for training its sales force (including management and sales
representatives) with regard to Applicable Law and directing such sales force
and sales force personnel to be compliant with Applicable Law, regardless of
whether GSK utilized Santarus provided materials for training.
               3.8.2 Sales Force Costs. GSK will be solely responsible for the
costs and expenses of establishing and maintaining its sales force and marketing
functions for the PR Product, and for conducting its other Promotional
Activities under this Agreement, and will have the sole authority to
 

***   Certain information on this page has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

-23-



--------------------------------------------------------------------------------



 



control its sales force and direct the activities of its sales force; provided,
however, that all such activities shall be consistent with this Agreement and in
compliance in all material respects with Applicable Law.
               3.8.3 Audit Program. As of the Effective Date and continuing
during the Term, GSK will maintain a compliance and audit program to ensure that
the activities of its sales force (including management and sales
representatives) are consistent with the FD&C Act, the Anti-Kickback Statute,
the PDMA and the PhRMA Code.
               3.8.4 No Ineligible Persons. GSK will not hire and during the
Term will not employ any Ineligible Person as either an employee or contractor
to conduct any promotional, sales, distribution or any other activities relating
to PR Product in the Territory under this Agreement. If GSK has actual notice
that one of its employees or contractors providing services under this Agreement
has become or is likely to become an Ineligible Person, GSK will remove such
Person from any responsibility associated with this Agreement and the PR
Product.
          3.9 Reports. On [***] basis, GSK shall provide Santarus written
reports describing in reasonable detail all Promotional Activities conducted by
or for GSK, as well as GSK’s other efforts to promote, distribute and sell the
PR Product in the Territory, as well as sales forecasts. On [***] basis, the
Parties shall meet (telephonically or in person) to discuss GSK’s then current
and anticipated Promotional Activities conducted by or under authority of GSK,
as well as GSK’s other efforts to promote, distribute and sell the PR Product in
the Territory.
ARTICLE 4
SANTARUS’ RESPONSIBILITIES
          4.1 PR Product Registrations.
               4.1.1 Retention by Santarus. Santarus will have sole
responsibility for maintaining and will use Commercially Reasonable Efforts to
maintain the PR Product Registration with respect to the Territory at its
expense, including filing annual reports in connection with the PR Product NDA
(“Annual Reports”), with copies to GSK, and paying all user fees, product fees
and establishment fees associated with the PR Product Registrations with respect
to the Territory. Santarus will keep GSK informed on a timely basis as to any
developments that would reasonably be anticipated to have a material adverse
effect on a PR Product Registration. GSK will cooperate with Santarus with
respect to obtaining and maintaining such PR Product Registrations, and will
execute, acknowledge and deliver such further instruments at Santarus’ request
and expense, and use Commercially Reasonable Efforts to do all such other acts,
as promptly as possible, which may be necessary or appropriate to obtain and
maintain the PR Product Registrations with respect to the Territory. GSK will,
on a timely basis and in response to requests made by Santarus from time to
time, provide to Santarus all information that GSK has from time to time during
the Term for the PR Product that is reasonably necessary and relevant to
Santarus’ obligations hereunder to fulfill such PR Product Registration
maintenance requirements (including providing sales distribution information
concerning the PR Product and all information reasonably required for inclusion
in Santarus’ Annual Reports).
 

***   Certain information on this page has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

-24-



--------------------------------------------------------------------------------



 



               4.1.2 Santarus Control. Santarus will have the final
decision-making authority in every case, in its discretion, on whether and how
to supplement, amend or otherwise alter the PR Product Registrations and any
other issues in connection with such PR Product Registrations (including
decisions, subject to Section 7.3, to recall the PR Product) and on whether and
how to communicate with the FDA and other applicable Governmental Authorities in
connection with such PR Product Registrations; provided, however, that Santarus
will notify GSK in advance of making any planned changes to the PR Product
Registration that would reasonably be anticipated to impact the characteristics
or performance of the API or finished drug product with respect to PR Products
for the Territory, or other material changes in the specifications or other
particulars in the PR Product Registrations with respect to PR Products for the
Territory. In the event that the Parties provide for an Authorized Manufacturer
to manufacture PR Products for sale in the Territory by GSK (other than a Third
Party manufacturer that is then utilized by Santarus for manufacture of the
applicable PR Product for the United States), Santarus will reasonably
coordinate and cooperate with GSK and such Authorized Manufacturer, at GSK’s
expense, to supplement, amend or otherwise alter the PR Registration solely to
the extent reasonably necessary to obtain required authorization for such
Authorized Manufacturer to manufacture the PR Product in accordance with the
Specifications, procedures and other requirements set forth in the PR Product
Registration for PR Product sold by Santarus in the United States; provided,
however, that Santarus shall not be obligated to accept or agree to any change
in the Specifications, manufacturing process or QA or QC procedures, or to agree
to any modification of the PR Product Registration that could, in Santarus’
reasonable opinion, have an adverse effect on the manufacture, use or sale of PR
Product in the United States by or under authority of Santarus.
               4.1.3 Inspection. Santarus and GSK each will make its respective
facilities available at reasonable times during business hours for inspection by
representatives of Governmental Authorities relating to the manufacture, sale,
marketing, promotion, distribution or use of PR Product in the Territory.
Santarus and GSK each will notify the other within [***] of receipt, and provide
a copy thereof, of any notice of any FDA or other Governmental Authority
inspection, investigation or other inquiry, or other material governmental
notice or communication, relating to the manufacture, sale, marketing,
promotion, distribution or use of PR Product in the Territory. GSK and Santarus
will cooperate with each other during any such inspection, investigation or
other inquiry. GSK and Santarus will discuss any response to observations or
notifications received in connection with any such inspection, investigation or
other inquiry, and each will give the other an opportunity to comment upon any
proposed response before it is made; provided, however, that Santarus will not
be required to discuss with GSK any issues specific to the manufacture of PR
Product, unless it impacts GSK’s ability to distribute the PR Product under this
Agreement, or to obtain the consent or agreement of GSK with respect to issues
related thereto. In the event of disagreement concerning the form or content of
any such response, Santarus will be responsible for deciding the appropriate
form and content of any response to any Governmental Authority to the extent the
cited activities relate to any PR Product, including its manufacture, labeling,
packaging, sale, marketing, advertisement, promotion, distribution or use
thereof. GSK and Santarus will provide each other with copies of all
correspondence received by it from, or filed by it with, any Governmental
Authority to the extent pertaining to any PR Product in the Territory or its
manufacture, labeling, packaging, sale, marketing, advertisement, promotion,
distribution, or use
 

***   Certain information on this page has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

-25-



--------------------------------------------------------------------------------



 



in or for the Territory. Nothing in this Section 4.1.3 will limit or condition
the rights of either Party under Section 7.7.
               4.1.4 Inserts and Package Labeling. Santarus will have sole
responsibility and authority for, and control of, all package inserts and
package labeling (and any changes or supplements thereto) for PR Product, and
will have the responsibility at its expense for securing any approvals required
by FDA or any changes or supplements thereto. GSK will not at any time do, and
neither will GSK permit its agents or representatives to do, any act in
violation of the PR Product Registration. In the event that any filings are
required to be made with or approvals required to be obtained from applicable
Governmental Authorities in order to change or supplement the package inserts
and labeling, Santarus will have the sole responsibility for and authority to
effect such filings and the sole right and discretion on how to effect such
changes at Santarus’ expense. Santarus will promptly, but in no event less than
[***] Business Days, advise GSK in writing of any changes or supplements to the
package inserts and package labeling for PR Product. The Parties acknowledge and
agree that PR Product shall be sold under a Santarus label.
          4.2 Prosecution and Maintenance of Trademarks and Patents.
               4.2.1 Trademarks. Santarus will register and maintain, or cause
to be registered and maintained, at its cost and expense, the Trademarks in the
Territory during the Term. GSK shall neither use nor seek to register, anywhere
in the world, any trademark which is confusingly similar to any Trademark, or to
any other trademarks, trade names, trade dress or logos used by or on behalf of
Santarus or its Affiliates or licensees in connection with any PR Product
commercialized hereunder; provided, however, that nothing in this Section 4.2.1
shall be construed to prevent GSK from enforcing its own trademark, trade name,
trade dress or logo rights.
               4.2.2 Patents; Prosecution; Notice of Infringement.
Notwithstanding any other provision of this Agreement to the contrary, Santarus
shall retain the right but not the obligation to prosecute, maintain or abandon
any patent rights and know-how owned or controlled by Santarus covering the PR
Product. Santarus shall promptly advise GSK of any material developments
regarding the prosecution, maintenance or abandonment of patent rights owned or
controlled by Santarus covering the PR Product in the Territory, which
developments will likely have a material adverse effect on GSK’s distribution of
PR Product in the Territory. GSK will promptly notify Santarus in the event GSK
becomes aware of any actual or threatened infringement in the Territory of any
patent within the Intellectual Property.
               4.2.3 Contracts for Supply. Santarus will have the sole right,
but not the obligation, at its sole discretion and expense, to maintain and
enforce any contract entered into by Santarus covering the supply of any
compounds, intermediates, biomaterials, packaging components, containers or
other materials used in the manufacture of PR Product to be supplied to GSK as
part of the Initial Supply hereunder.
          4.3 PR Product Improvements. Santarus will have no obligation, express
or implied, to develop new formulations, indications, dosages, presentations,
forms of administration or preparations for PR Product. However, if Santarus
does develop (alone or with others) [***],
 

***   Certain information on this page has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

-26-



--------------------------------------------------------------------------------



 



including the pharmaceutical product with omeprazole, sodium bicarbonate and
magnesium hydroxide more particularly specified under NDA #21-850 (chewable
tablet formulation) (a “PR Product Improvement”), GSK will have the option
[***], to have such PR Product Improvement (but not any corresponding OTC
Product) included under the definition of PR Product (to the extent Santarus is
not otherwise prohibited from doing so), as set forth below in this Section 4.3.
Santarus hereby covenants that it will use Commercially Reasonable Efforts,
[***]. Promptly after [***], Santarus shall notify GSK in writing describing the
same and providing such Data as Santarus reasonably believes is necessary for
GSK to evaluate whether it desires to exercise its option described in this
Section 4.3, to the extent Santarus is not otherwise prohibited from providing
such Data to GSK. In such case, GSK shall notify Santarus in writing within
[***] days of receipt of Santarus’ notice as to whether it desires to exercise
such option. If GSK so notifies Santarus that it desires to exercise its option,
then the Parties shall negotiate in good faith for a period of at least [***]
days to determine [***] that GSK shall be required to pay to Santarus, which
determination shall be based upon [***]; provided that if the Parties are unable
for any reason to agree on such payment amount during such period, then either
Party may submit such issue for dispute resolution pursuant to Article 13; and
provided further that no such payment shall be required by GSK with respect to
the chewable tablet formulation described above. Notwithstanding anything herein
to the contrary, the option granted in this Section 4.3 shall not include any PR
Product Improvement subject to payment obligations to a Third Party (and
Santarus shall promptly disclose such obligations to GSK in writing), unless GSK
also agrees in writing to reimburse all amounts owed to such Third Party as a
result of GSK’s exercise of its license rights to such PR Product Improvement.
[***].
ARTICLE 5
SUPPLY AND MANUFACTURE OF PR PRODUCT
          5.1 Supply and Manufacture of PR Product. In order to ensure the
quality of PR Product to be sold by GSK under the Trademarks, GSK shall market,
promote, sell and distribute in the Territory only PR Product obtained by GSK
(i) from Santarus as part of the Initial Supply as set forth in Section 5.2 or
(ii) from an Authorized Manufacturer as set forth in Section 5.3, and in each
case subject to the other terms and conditions as set forth in this Agreement.
          5.2 Initial Supply. Subject to the terms and conditions of this
Agreement, during the Initial Supply Term, Santarus agrees to supply and sell to
GSK, and GSK agrees to purchase from Santarus, PR Products for the Territory
(such PR Products sold by Santarus to GSK referred to herein as the “Initial
Supply”). GSK shall purchase the Initial Supply from Santarus at the applicable
transfer price specified in Section 6.1. PR Product sold by Santarus from its
inventory to GSK as part of the Initial Supply will have a minimum of [***]
shelf life remaining on the PR Product as of the delivery date to the carrier
for GSK with respect to PR Product for trade [***] with respect to PR Product
for samples); provided that (a) [***]; (b) [***]; and (c) [***]. Santarus in
addition confirms that in relation to any supply of [***]. As used herein,
“Initial Supply Term” means the period ending on the earlier of (i) the date
that GSK receives shipment of PR Products from an Authorized Manufacturer
pursuant to an agreement agreed between GSK and such
 

***   Certain information on this page has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

-27-



--------------------------------------------------------------------------------



 



Authorized Manufacturer as set forth in Section 5.3, and (ii) twelve (12) months
from the Effective Date; provided, however, that the Parties shall discuss in
good faith extending the Initial Supply Term for up to six (6) months in the
event that GSK has not entered into an agreement with an Authorized Manufacturer
for PR Product as set forth in Section 5.3 within twelve (12) months after the
Effective Date, despite using Commercially Reasonable Efforts to do so. Santarus
shall have no obligation to supply PR Products to GSK after the end of the
Initial Supply Term. For clarity, after the end of the Initial Supply Term, GSK
shall be responsible for obtaining its requirements for PR Products for the
Territory from the Authorized Manufacturer, and Santarus shall have no liability
with respect to such Authorized Manufacturer’s performance or breach of the
agreement between GSK and such Authorized Manufacturer.
               5.2.1 Forecasts for Initial Supply and for Planning. Not less
than [***] days before the first of each calendar month after the Effective
Date, GSK shall provide to Santarus a [***] month rolling forecast for its
purchase of PR Products for each dosage form and strength. For forecasts
provided during the Initial Supply Term, the initial [***] months of such
forecast (or the portion thereof that is within the Initial Supply Term) shall
be binding, and GSK shall place purchase orders for the PR Products during such
period as set forth in such forecast, and the remainder shall be a good faith
estimate of the anticipated volumes of all PR Product to be ordered by GSK
during such period. Santarus shall not be obligated to accept purchase orders
for supply of PR Product in excess of [***] of the binding portion of the
rolling forecasts for each dosage form and strength of PR Products.
Notwithstanding the foregoing, purchase orders for supply of PR Product during
the first [***] months after the Effective Date shall be addressed as set forth
in Section 5.2.2. Except as provided in Section 5.2.2, below, Santarus will use
Commercially Reasonable Efforts to accept and fill [***] of firm orders by GSK
issued in accordance with the [***] months binding portion of such forecasts.
Each such forecast will be signed by an authorized representative of GSK
indicating approval of such forecast.
               5.2.2 First Orders; Initial Limitation on Purchase Volumes. GSK’s
purchase orders for each dosage form and strength of PR Product for the first
[***] months after the Effective Date shall be issued within [***] days after
the Effective Date. It is understood that Santarus shall not be obligated to
ship (or have shipped) PR Products prior to [***] days following the receipt of
GSK’s purchase order with respect to this initial [***] month period, and shall
have no obligation to accept orders for, or supply to GSK, PR Products during
the first [***] months after the Effective Date in excess of the amounts set
forth on Schedule 5.2.2 for each dosage form and strength of PR Product.
               5.2.3 Delivery Quantities and Frequency. Purchase orders by GSK
with respect to the [***] PR Products for commercial sale shall be for shipment
[***], and purchase orders by GSK with respect to [***] PR Products for
commercial sale shall be for shipment [***]. Quantities of PR Product actually
shipped by Santarus may vary from the quantities specified in any purchase order
accepted by Santarus by up to [***] and still be deemed to be in compliance with
such purchase order; provided, however, that GSK will only be invoiced for the
quantities that Santarus actually ships pursuant to the purchase order.
Regardless of any shipment dates set forth in GSK’s forecasts or issued purchase
orders, Santarus shall have no obligation to deliver PR Products more frequently
than [***] per Calendar Quarter.
 

***   Certain information on this page has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

-28-



--------------------------------------------------------------------------------



 



               5.2.4 Rejection of Initial Supply PR Product by GSK; Remedies.
                    (a) GSK may reject PR Product supplied by Santarus hereunder
for failure to meet Specifications and will notify Santarus of any such
rejection of PR Product within [***] days after delivery of such PR Product to
GSK or its designee, and will set forth in such notification the basis under
this Agreement for such rejection, including any testing or inspection results;
provided, however, in the case of any PR Product having latent defects, which
upon examination in accordance with GSK’s reasonable testing or inspection
procedures could not have been discovered, GSK must give notice to Santarus
within [***] days after discovery of such defect (but in no case after
expiration of the PR Product), setting forth the basis for such rejection.
Failure to so notify Santarus of, or to identify the basis under this Agreement
for, rejection of any PR Product within such [***] day periods will constitute
acceptance of such PR Product.
                    (b) If Santarus agrees with GSK’s notification of
non-conforming PR Product, or Santarus fails to contest such notification in
writing within [***] days after receipt of such notification, Santarus will, at
Santarus’ option, (i) credit GSK for the invoiced amount paid by GSK to Santarus
for such rejected PR Product or (ii) make replacement PR Product available for
shipment as promptly as reasonably practicable, and in no event less than [***]
days, at no additional cost to GSK. At Santarus’ option and cost, GSK will
either deliver such non-conforming PR Product to Santarus or destroy the same
and provide to Santarus written documentation reasonably satisfactory to
Santarus to the effect that such non-conforming PR Product has been destroyed in
accordance with Applicable Law. If the Parties are unable to agree as to whether
a shipment of PR Product supplied by Santarus conforms with the Specifications,
such question shall be submitted to an independent quality control laboratory
mutually agreed upon by the Parties on one hand and the Third Party manufacturer
on the other. The findings of such independent laboratory shall be binding upon
the Parties. The cost of the independent quality control laboratory shall be
borne by the Party whose results are shown by such laboratory to have been
incorrect. Subject to Santarus’ indemnification obligation under Section 9.1(a)
or 9.1(d) (which are subject to Section 5.2.9), GSK’s exclusive remedy for any
non-conforming PR Product will be as provided in this Section 5.2.4.
               5.2.5 Shipment. GSK acknowledges and agrees that PR Product in
the Initial Supply will be delivered from the site of Santarus’ Third Party
manufacturer of PR Products, the site of Santarus’ Third Party distributor or
other designee of Santarus, and will be shipped FCA (Incoterms 2000) the Third
Party’s facility, and that title to and risk of loss with respect to PR Product
supplied by Santarus to GSK or its designee as part of the Initial Supply under
this Section 5.2 will pass from Santarus to GSK upon delivery of PR Product to
the carrier designated by GSK (or if no carrier is designated by GSK, such
carrier as Santarus or its designee may reasonably select). GSK will be
responsible for procuring insurance for the transport of PR Product from the
facilities of the Third Party to the shipping address designated by GSK in its
purchase order. GSK shall not permit PR Product in the Initial Supply to be
shipped to any location other than directly to the Territory. GSK acknowledges
and agrees that, except for quantities of PR Product supplied by Santarus as
part of the Initial Supply pursuant to this Section 5.2, shipping terms and risk
of loss shall be determined in accordance with GSK’s contract with the
applicable Authorized Manufacturer, and Santarus shall have no liability with
respect thereto.
 

***   Certain information on this page has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

-29-



--------------------------------------------------------------------------------



 



               5.2.6 Manufacture of PR Product. Santarus will manufacture PR
Product in the Initial Supply, or cause PR Product in the Initial Supply to be
manufactured, in accordance with Good Manufacturing Practices, Applicable Law,
the Specifications, the Quality Agreement and the applicable PR Product
Registration, as each may be amended from time to time. At the time that
Santarus supplies PR Product to the carrier, such PR Product will not be
adulterated or misbranded within the meaning of the FD&C Act.
               5.2.7 Certificate of Compliance. Santarus will be responsible for
batch release with respect to PR Product within the Initial Supply, and will
provide, or cause to be provided to GSK, whichever the case may be, Certificates
of Compliance for each lot of PR Product provided to GSK.
               5.2.8 Quality Agreement. Within thirty (30) days after the
Effective Date, but in any event prior to shipment of PR Product to GSK, the
Parties will enter into the Quality Agreement. The Quality Agreement shall be
reviewed and revised, as may be necessary, annually by the Parties. If there is
a conflict between the Quality Agreement and this Agreement, this Agreement will
control.
               5.2.9 Accommodation; Limitation on Liability. GSK acknowledges
that the Initial Supply is provided as an accommodation to GSK in connection
with appointing GSK as the exclusive distributor for PR Products in the
Territory and authorizing GSK to promote, distribute and sell PR Products in the
Territory under the terms and conditions of this Agreement. Accordingly, the
Parties agree that Santarus shall have no liability with respect to
non-conformance of, or the costs of complaint inspections, PR Product Actions or
similar activities relating to, any PR Product supplied by Santarus as part of
the Initial Supply or noncompliance by the Authorized Manufacturer with
Applicable Law, Good Manufacturing Practices or the Quality Agreement, except
solely the extent of amounts recovered by Santarus from the applicable
Authorized Manufacturer therefor (and solely to the extent allocable to PR
Products for the Territory supplied to, and paid for by, GSK hereunder as part
of the Initial Supply). In the event of any shortage of supply of PR Product or
API to either Party as a result of a Force Majeure, [***].
               5.2.10 Subcontracts; GSK Review of Agreements. Santarus may
subcontract all or any part of the manufacture or supply of the Initial Supply
of PR Products without the consent of GSK; provided, however, that, subject to
Section 5.2.9, Santarus will remain responsible for all of its obligations to
GSK under this Agreement, including the performance of its subcontractors in
supplying PR Product in the Initial Supply to GSK, and Santarus will provide GSK
with reasonable notification of any addition or removal of Third Parties
involved in the supply chain of PR Product during the Initial Supply Term. Upon
request of GSK during the Initial Supply Term, Santarus will provide GSK
redacted copies of its agreements with Authorized Manufacturers of PR Products
supplied to GSK as part of the Initial Supply.
               5.2.11 Section Applicable Only to Initial Supply. It is
understood and agreed that the provisions of this Section 5.2 apply only with
respect to the Initial Supply of PR Products from Santarus to GSK. It is
understood and agreed that corresponding matters regarding PR Product supplied
to GSK by an Authorized Manufacturer shall be governed by the agreement between
GSK
 

***   Certain information on this page has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

-30-



--------------------------------------------------------------------------------



 



and such Authorized Manufacturer, and Santarus shall have no liability with
respect to such Authorized Manufacturer’s performance or breach of such
agreement.
          5.3 Manufacture of PR Product by GSK. GSK shall assume responsibility
for obtaining supplies of, and managing its supply chain for, PR Products for
the Territory as soon as reasonably practicable after the Effective Date.
               5.3.1 Contract with Authorized Manufacturer. Promptly following
the Effective Date, Santarus shall introduce GSK to Santarus’ Third Party
manufacturers of PR Products and API (each an "Authorized Manufacturer”) not
already introduced by Santarus to enable GSK to negotiate an agreement between
GSK and each such Authorized Manufacturer for the supply of PR Products and API
by such Authorized Manufacturer to GSK for GSK’s distribution and sale solely
within the Territory or the GSK Territory under the ROW License. Each such
agreement shall:
                    (a) require that the Authorized Manufacturer’s manufacture,
handling, storage, analysis and testing and other activities with respect to the
PR Product for the Territory be conducted in accordance with Good Manufacturing
Practices, all Applicable Law, the PR Product Registration (including any future
modifications thereof), and using the same manufacturing, testing and analysis
procedures as are used in connection with manufacture of Santarus’ PR Product
for the United States market;
                    (b) expressly provide that Santarus’ prior approval shall be
required before implementation of any planned change in the manufacture,
handling, testing and analysis or storage of PR Products for the Territory;
                    (c) [***];
                    (d) provide the right for Santarus to inspect the
facilities, inventories and records of such Authorized Manufacturer with respect
to PR Products supplied, or to be supplied, to GSK for the Territory;
                    (e) prohibit PR Product to be shipped from the manufacturer
anywhere other than directly to the Territory;
                    (f) not prohibit the manufacturer from manufacturing or
supplying PR Product or API, as applicable, to Santarus or its designees; and
                    (g) be consistent in all respects with the terms and
provisions of this Agreement, including the provisions regarding use of the
Trademarks in connection with the packaging and labeling of the PR Products for
the Territory.
               5.3.2 Supply Shortage. In the event that Santarus and GSK are
using the same Authorized Manufacturer for PR Products or API and there is any
shortage of supply of PR Products or API to either Party as a result of a Force
Majeure event, [***].
 

***   Certain information on this page has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

-31-



--------------------------------------------------------------------------------



 



               5.3.3 Additional Equipment or Tooling. Nothing in this Agreement
shall be construed as conveying rights for one Party to use tooling or equipment
purchased by the other Party for a manufacturer or supplier or as requiring
Santarus to share the cost of additional equipment or tooling necessary for a
manufacturer to meet increased supply due to GSK’s use of the same manufacturer
as Santarus.
               5.3.4 GSK Inventories. GSK shall use Commercially Reasonable
Efforts to maintain sufficient levels of inventory of raw materials, API and PR
Product in order to meet market demand for PR Product in the Territory.
               5.3.5 Additional Authorized Manufacturers. GSK may notify
Santarus in writing at any time that GSK desires another manufacturer to be
deemed an Authorized Manufacturer of PR Product. Santarus’ consent in writing
shall be required prior to any manufacturer becoming an Authorized Manufacturer
of PR Product, which consent shall not be unreasonably withheld, conditioned or
delayed. In the event Santarus consents to a manufacturer becoming an Authorized
Manufacturer:
                    (a) GSK shall reimburse Santarus for its costs and expenses
incurred as a result of such manufacturer becoming an Authorized Manufacturer,
including those costs and expenses incurred in connection with establishment
fees, inspections, investigations and audits of the manufacturer, regulatory
filings, correspondence and other interactions with Governmental Authorities and
similar activities directly related to GSK’s use of the additional Authorized
Manufacturer;
                    (b) GSK and the manufacturer shall provide all data,
information and records reasonably required by Santarus in order to file and
maintain the PR Product Registrations;
                    (c) The manufacturer must be approved by FDA as a
manufacturer of PR Product for the Territory;
                    (d) GSK’s contracts with such manufacturer shall comply with
the requirements set forth in Section 5.3.1; and
                    (e) GSK shall introduce Santarus to the manufacturer and,
upon Santarus’ request, facilitate one or more meetings between Santarus and the
manufacturer for the purpose of negotiating potential supply by such
manufacturer of PR Products or API, as applicable, to Santarus.
ARTICLE 6
PAYMENTS
          6.1 Transfer Price. In addition to the royalties set forth in
Section 6.2 below, for all PR Product supplied by Santarus as set forth in
Section 5.2, GSK shall pay Santarus a transfer price with respect to each
formulation and strength of PR Product equal to the applicable amount per unit
set forth on Schedule 6.1 (the “Transfer Price”) with respect to PR Product
supplied to GSK or its designee by or on behalf of Santarus, together with all
applicable sales, use, excise and other taxes (but excluding income tax) and
duties imposed by any Government Authority. Except for and to the

-32-



--------------------------------------------------------------------------------



 



extent of any unexpected increases in Santarus’ Manufacturing Cost or its
internal costs in supplying PR Product to GSK, the Transfer Price shall be fixed
for the first [***] of the Initial Supply Term. In the event the Initial Supply
Term is extended pursuant to Section 5.2, the Parties shall negotiate in good
faith the Transfer Price to be applied for such extended period. Full payment
for PR Products supplied by Santarus to GSK shall be due and payable within
[***] days following the date of receipt of Santarus’ invoice which shall be
sent to GSK [***].
          6.2 Royalties on Net Sales. In partial consideration for the rights
and licenses granted to GSK under this Agreement, GSK shall pay to Santarus
tiered royalties on Net Sales of PR Products in the Territory during the Royalty
Term at the applicable rates set forth in Section 6.2.1 below, subject to
adjustment as set forth in Section 6.2.2 below and subject to Section 6.2.3.
Royalties with respect to Net Sales made in each Calendar Quarter shall be paid
within [***] days following the applicable Calendar Quarter end.
               6.2.1 Royalty Rates. It is understood and agreed that applicable
royalty rates on Net Sales of PR Products under this Agreement shall be
determined based on the total aggregate of (i) Net Sales of PR Products under
this Agreement, together with (ii) any and all Net Sales (as defined under the
ROW License) of Licensed Products (as defined under the ROW License)
(collectively, “Aggregate Product Net Sales”) during the applicable calendar
year, as follows:

      Aggregate Product Net Sales     (in U.S. Dollars) During     Applicable
Calendar Year   Royalty Rate
[***]
  [***]
[***]
  [***]
[***]
  [***]

               6.2.2 Reduction for Substantial Generic Competition.
                    (a) Reduction. In the event that, and for so long as, there
exists Substantial Generic Competition in the Territory: (a) the royalty rates
payable under Section 6.2.1 for Net Sales shall be reduced from the rates of
[***],[***] and [***] specified in Section 6.2.1, above, to [***],[***] and
[***], respectively, and (b) [***]. As used herein, “Substantial Generic
Competition” means that, during the immediately preceding [***] Calendar
Quarters, combined sales of Generic Products in the Territory by Third Parties
equate to at least [***], as measured by IMS data. For clarity, the royalty
reduction set forth in this Section 6.2.2 shall only apply for so long as there
is Substantial Generic Competition, and the royalty rates set forth in
Section 6.2.1 shall again apply if Substantial Generic Competition ceases at any
time during the Royalty Term following a royalty reduction pursuant to this
Section 6.2.2. GSK shall notify Santarus in writing within [***] days after GSK
becomes aware of any Substantial Generic Competition.
                    (b) Allocation of Reduction Among Royalty Tiers. In the
event that Substantial Generic Competition (as set forth in this Section 6.2.2
or Section 7.2.2 of the ROW License, as applicable) occurs in any one or more,
but not all, of the countries in the Territory under this Agreement and the GSK
Territory under the ROW License, then the royalty reduction described
 

***   Certain information on this page has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

-33-



--------------------------------------------------------------------------------



 



in Section 6.2.2(a) above and under Section 7.2.2 of the ROW License shall be
allocated to a portion of Net Sales in each royalty tier described in
Section 6.2.1 above (or Section 7.2.1 of the ROW License, as applicable) equal
to the proportion of Aggregate Product Net Sales under this Agreement and the
ROW License eligible for such reduction compared to the total Aggregate Product
Net Sales. By way of example, and not limitation, if the total Aggregate Product
Net Sales for the first Calendar Quarter of a given calendar year is
$50 million, and $10 million of such Aggregate Product Net Sales occurs in
countries with Substantial Generic Competition (meaning 20% of total Aggregate
Product Net Sales for such Calendar Quarter occurred in countries with
Substantial Generic Competition), then (A) the reduced royalty rates set forth
in Section 6.2.2 (a) above and in Section 7.2.2 of the ROW License shall apply
to 20% of the Aggregate Product Net Sales in each applicable royalty tier, and
(B) the unreduced royalty rates set forth in Section 6.2.1 above and in
Section 7.2.1 of the ROW License shall apply to the remaining 80% of the
Aggregate Product Net Sales in each applicable royalty tier.
                    (c) [***]
               6.2.3 Waiver of Certain Amount of Initial Royalties. To support
GSK’s commercialization of PR Products in the Territory and help defray start-up
costs of GSK, Santarus agrees to waive the first Two Million Five Hundred
Thousand Dollars ($2,500,000) of combined royalties due from GSK under this
Section 6.2 of this Agreement and Section 7.2 of the ROW License. For clarity,
the waiver of royalties under this Section 6.2.3 and under Section 7.2.3 of the
ROW License together shall not exceed Two Million Five Hundred Thousand Dollars
($2,500,000) in the aggregate.
               6.2.4 Royalty Term; Buyout Payment. The obligation of GSK to pay
royalties under this Section 6.2 shall continue until the end of the Term,
unless GSK pays to Santarus upon the twentieth (20th) anniversary of the
Effective Date an amount (the “Buyout Payment”) equal to [***]. In the event GSK
timely pays the Buyout Payment, GSK’s obligation to pay royalties under this
Section 6.2 shall cease; provided, however, that GSK shall thereafter continue
to pay Santarus continuing royalties equal to the amount of royalties (if any)
that Santarus is required to pay under the Missouri Agreement with respect to PR
Products sold by or under authority of GSK in the Territory.
               6.2.5 Convenience. GSK agrees that substantial commercial value
has been and will be contributed by the appointment as Santarus’ exclusive
distributor of PR Products in the Territory and other rights conveyed to GSK on
the terms and conditions set forth in this Agreement, and acknowledges that
Santarus may not own or control patents covering the manufacture, use or
commercialization of PR Products throughout the Royalty Term. For their mutual
convenience, the Parties have agreed to the royalty rates and payment
obligations set forth in this Agreement with respect to Net Sales of PR Products
in the Territory, regardless of whether the manufacture, use or
commercialization of PR Products sold by GSK hereunder is covered by patents
owned or controlled by Santarus.
          6.3 Reimbursement of Certain Expenses. GSK acknowledges that Santarus
will be the holder of the applicable NDAs and PR Product Registrations for the
PR Products and will,
 

***   Certain information on this page has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

-34-



--------------------------------------------------------------------------------



 



therefore, have certain responsibilities under Applicable Law with respect to
reporting and other communications with the FDA and certain other regulatory
activities in connection with the PR Products for the Territory. Accordingly,
GSK agrees to reimburse Santarus, within thirty (30) days after invoice by
Santarus, for internal and out-of-pocket expenses incurred by Santarus after the
Effective Date in connection with regulatory communications and activities
(including any modifications to the PR Product Registration, preparation and
submission of Annual Reports and interactions with DDMAC with respect to
Promotional Materials), quality control and assurance, Adverse Events, Customer
complaints, recalls, out-of-specification runs, and other expenses incurred by
Santarus with respect to PR Product for the Territory; provided, however, that
if any such expense is incurred both for the PR Product for the Territory and
for PR Product for the United States market, GSK shall only be responsible to
reimburse Santarus for that portion of such expenses reasonably attributable to
the PR Product in or for the Territory. Santarus shall use Commercially
Reasonable Efforts to provide on a regular basis good faith non-binding
estimates of expenses to be reimbursed by GSK under this Section 6.3.
          6.4 Withholding. [***].
          6.5 Method of Payments. All amounts payable to Santarus under this
Agreement shall be paid in U.S. Dollars by wire transfer to a bank account it
designates. All payments hereunder shall be made in the legal currency of the
United States of America, and all references to “$” or “Dollars” shall refer to
United States dollars. Except as otherwise set forth in this Agreement,
including Sections 6.1 and 6.2, all amounts payable to Santarus under this
Agreement shall be paid within a maximum of thirty (30) days from receipt of an
invoice from Santarus. All payments under this Agreement shall bear interest
from the date due until paid at a rate equal to [***], or, if less, the maximum
rate permitted by Applicable Law. The payment of such interest shall not limit
Santarus from exercising any other rights it may have as a consequence of the
lateness of any payment or breach of this Agreement by GSK.
          6.6 Royalty Reports. GSK shall, within [***] days following each
Calendar Quarter, make quarterly written reports to Santarus stating in each
report, separately for GSK and each of its Affiliates and sub-distributors and
separately for Puerto Rico and the U.S. Virgin Islands: (a) the number,
description and aggregate gross amounts invoiced and Net Sales of each PR
Product sold in the Territory during the immediately preceding quarter,
including reasonably detailed descriptions of all itemized deductions from gross
amounts invoiced; (b) the number of PR Products sold or distributed on a
product-by-product basis; (c) the calculated amount of royalties due Santarus on
account of such Net Sales; and (d) the basis for calculation of royalties due to
Santarus, including applicable deductions or adjustments, and the royalty due to
Santarus thereon. If no royalties are due for a particular quarter, GSK shall so
report to Santarus. GSK’s reports under this Section 6.6 shall be transmitted to
Santarus by email (to [***] and [***], or to such other e-mail address(es) as
Santarus may from time to time designate in writing). Quarterly reports shall be
sent within thirty (30) days after the end of each Calendar Quarter. The reports
required under this Section 6.6 may be combined with royalty reports due under
the ROW License; provided that any such combined report shall set forth the
required information separately for the Territory.
 

***   Certain information on this page has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

-35-



--------------------------------------------------------------------------------



 



          6.7 Audits.
               6.7.1 By Santarus. GSK shall keep, and cause its Affiliates and
any permitted sub-distributors to keep, complete and accurate records in
sufficient detail to enable a calculation of royalties due to Santarus on
account of Net Sales of PR Products in the Territory, determined in accordance
with GAAP (including calculation of gross amounts invoiced for each PR Product,
Net Sales of each PR Product, all itemized deductions from gross amounts
invoiced taken to calculate Net Sales, and amounts payable hereunder to Santarus
for each PR Product), as well as a calculation of any credits for
Inter-Territory Sales. For the sole purpose of verifying amounts relating to
this Agreement, Santarus shall have the right no more than [***] each calendar
year, at its own expense, to have agents or representatives of Santarus or any
of its licensors of Intellectual Property review such records for the [***]
Calendar Quarters preceding such review in the location(s) where such records
are maintained by GSK and its Affiliates upon reasonable notice and during
regular business hours. Results of such review shall be made available to GSK.
The records and results of such audits shall be deemed Confidential Information
of GSK. In the event that such a review identifies an underpayment greater than
[***] of the amounts that were otherwise due for a [***] during such period,
[***]. Further, if the review reflects an underpayment to Santarus, such
underpayment shall be promptly remitted to Santarus, together with interest
calculated in the manner provided in Section 6.5. If the review reflects an
overpayment to Santarus, such overpayment shall be credited against the next
payment due Santarus. If the review reveals an underpayment of more than [***]
of the amounts due for any period of [***], GSK shall reimburse Santarus for the
costs of such audit.
               6.7.2 By GSK. Santarus shall keep, and cause its Affiliates to
keep, complete and accurate records in sufficient detail to enable a calculation
of any increased Manufacturing Cost of the PR Products that resulted in any
increase in the Transfer Price, a calculation of rebates, administrative fees or
chargebacks payable by GSK pursuant to Section 3.5.2 or a calculation of amounts
payable by GSK under Section 6.3. For the sole purpose of verifying such
increase in Manufacturing Cost and other amounts required to be paid by GSK
under Section 3.5.2 or Section 6.3, GSK shall have the right no more than [***]
each calendar year, at its own expense, to have agents or representatives of GSK
review such records for the [***] preceding such review in the location(s) where
such records are maintained by Santarus and its Affiliates upon reasonable
notice and during regular business hours. Results of such review shall be made
available to Santarus. The records and results of such audits shall be deemed
Confidential Information of Santarus. In the event that such a review identifies
an overpayment greater than [***] of the amounts that were otherwise due for a
[***] during such period, [***]. Further, if the review reflects an underpayment
to GSK, such underpayment shall be promptly remitted to Santarus, together with
interest calculated in the manner provided in Section 6.5. If the review
reflects an overpayment to Santarus, such overpayment shall be credited against
the next payment due Santarus. If such review reveals an overpayment of more
than [***] of the amounts due for any period of [***], Santarus shall reimburse
GSK for the costs of such audit.
 

***   Certain information on this page has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

-36-



--------------------------------------------------------------------------------



 



ARTICLE 7
COMMUNICATION; AUDITS AND REGULATORY MATTERS
          7.1 Safety Data Exchange. GSK agrees to notify Santarus concerning
possible Serious Adverse Events, and possible Adverse Events that are not
Serious Adverse Events, within the respective time periods, and in accordance
with the applicable procedures, set forth in a pharmacovigilance agreement to be
mutually agreed and executed by the Parties within thirty (30) days of the
Effective Date but in any event prior to the first sale of PR Product by or
under authority of GSK, which pharmacovigilance agreement shall be reviewed and
revised, as may be necessary, annually by the Parties.
          7.2 Medical Information Services. On or within [***] after the
Effective Date, Santarus will provide to GSK, Santarus’ current database of
Medical Information Letters (if any) regarding the PR Product; provided,
however, that GSK will be solely responsible and liable for any use or
modification of such Medical Information Letters by GSK. From and after the
Effective Date, at GSK’s cost and expense, Santarus will promptly refer all
requests and inquiries from healthcare professionals and consumers of the PR
Product in the Territory to GSK, and GSK will provide to Santarus the telephone
number to which such call will be referred. Within thirty (30) days of the
Effective Date and prior to launch, GSK and Santarus will jointly develop
written procedures for the administration of, and response to, medical inquiries
concerning PR Product in the Territory by consumers, physicians, pharmacists and
other health care professionals. GSK and Santarus will each comply with the
provisions thereof at GSK’s cost and expense.
          7.3 PR Product Recalls, Complaints and other Matters.
               7.3.1 PR Product Complaints.
                    (a) Each Party will use its Commercially Reasonable Efforts
to provide, within [***] after receipt, but not longer than [***] after receipt,
the other Party with written notice via facsimile of all complaints it receives
that relate to, or arise from, PR Product sold in the Territory, including those
concerning manufacture, packaging, safety or efficacy of such PR Product,
Promotional Materials or Promotional Activities. Notwithstanding the foregoing,
each Party will use its Commercially Reasonable Efforts to, within [***] after
receipt, provide the other Party with written notice via facsimile of all
reports of complaints of tampering or contamination that relate to, or arise
from, PR Product sold in the Territory.
                    (b) Santarus will investigate all complaints that may be
attributable to the manufacture, packaging, safety or efficacy of PR Product
supplied to GSK by Santarus as part of the Initial Supply and provide a written
summary to GSK. GSK will investigate all other complaints associated with PR
Product supplied to GSK by Santarus as part of the Initial Supply and all
complaints that may be attributable to the manufacture, packaging, safety, or
efficacy of PR Product after Initial Supply and provide a written summary to
Santarus. GSK also will provide a written response on each complaint to each
complainant with a copy to Santarus. The Parties will reasonably cooperate with
each other concerning the investigation of such PR Product complaints, and will
provide such information as reasonably requested by the other Party in
connection with
 

***   Certain information on this page has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

-37-



--------------------------------------------------------------------------------



 



such investigations. Santarus and GSK will develop procedures for providing
information on PR Product complaints and inquiries and such procedures will be
outlined in the Quality Agreement. Nothing in this Section 7.3.1 will affect the
Parties’ obligations with respect to pharmacovigilance reporting, as detailed in
Section 7.1 or under any pharmacovigilance agreement between the Parties.
               7.3.2 Recalls, Withdrawals, Field Alerts and Other Field
Corrections.
                    (a) GSK will promptly provide to Santarus any information
obtained by it or its Affiliates suggesting that a PR Product Action is or may
be necessary; provided that GSK will use its Commercially Reasonable Efforts to
provide Santarus with such information within [***] after receipt by GSK.
Further, GSK will cooperate with Santarus in obtaining any additional
information that may bear upon whether to initiate any PR Product Action. The
final decision regarding whether to initiate a PR Product Action will, however,
rest with Santarus.
                    (b) Santarus will provide GSK with prompt notice of any
determination by Santarus to initiate a PR Product Action, and GSK will
immediately comply with all reasonable applicable policies established by
Santarus from time to time and communicated to GSK in order to effectuate such
PR Product Actions (provided that Santarus will use its Commercially Reasonable
Efforts to provide GSK with such determination within [***] after such
determination is made). Further, GSK will undertake whatever actions may be
reasonably requested by Santarus to facilitate a PR Product Action, including
ensuring dissemination of information to its distributors and other Customers
and administering the retention, return and disposition of the applicable PR
Product inventory in the Territory.
                    (c) The reasonable costs of any PR Product Actions
attributable or allocable to handling, storage, possession, use, marketing
distribution, promotion or sale of PR Products in or for the Territory, or to
regulatory or promotional activities for PR Products in or for the Territory
(including the reasonable costs of notifying GSK’s Customers, the reasonable
costs associated with shipment of the PR Products from GSK’s (and its
Affiliates’) Customers, reasonable credits extended to GSK’s and its Affiliates’
Customers as a result of the PR Product Action, and other reasonable costs
incurred) will be borne by GSK.
                    (d) The reasonable costs of any PR Product Actions
attributable or allocable to the manufacture of PR Products in or for the
Territory during the Initial Supply (including the reasonable costs of notifying
GSK’s Customers, the reasonable costs associated with shipment of the PR
Products from GSK’s (and its Affiliates’) Customers, reasonable credits extended
to GSK’s and its Affiliates’ Customers as a result of the PR Product Action, and
other reasonable costs incurred) will be borne by Santarus, but only to the
extent of amounts recovered by Santarus from the applicable Authorized
Manufacturer therefor (and solely to the extent allocable to PR Products for the
Territory supplied to, and paid for by, GSK hereunder as part of the Initial
Supply).
          7.4 Additional Covenants of GSK. GSK (a) shall not give any Customers
any guarantee or warranty on behalf of Santarus, (b) shall enter into all sale
contracts for PR Product as a principal (as opposed to an agent of Santarus),
(c) shall follow up and investigate Customer and
 

***   Certain information on this page has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

-38-



--------------------------------------------------------------------------------



 



tampering complaints related to PR Product, subject to Section 7.3, and keep
Santarus informed, as appropriate, as to the nature, status and resolution of
such complaints on a timely basis with sufficient information to Santarus to
investigate such complaints, and (d) shall, upon receipt by GSK of any PR
Product, handle, use and store PR Product in compliance with Good Manufacturing
Practices, the Quality Agreement and Applicable Law.
          7.5 Compliance with Applicable Law. Each Party shall maintain in full
force and effect all necessary licenses, permits and other authorizations
required by Applicable Law to carry out its duties and obligations under this
Agreement. Each Party shall comply with all Applicable Laws in all material
respects, provided that GSK will be solely responsible for compliance with
Applicable Laws pertaining to the marketing, promotion, advertisement, sale or
distribution of the PR Product in the Territory by or on behalf of GSK
(including Applicable Laws that apply to documentation and records retention
pertaining to the distribution and use of PR Product in the Territory). GSK will
store and distribute the PR Product in compliance with all Applicable Laws. Each
Party will cooperate with the other to provide such letters, documentation and
other information on a timely basis as the other Party may reasonably require to
fulfill its reporting and other obligations to Government Authorities under
Applicable Law with respect to activities hereunder. Except for such amounts as
are expressly required to be paid by a Party to the other under this Agreement,
each Party will be solely responsible for any costs incurred by it to comply
with its obligations under Applicable Law.
          7.6 Reasonable Cooperation. Santarus and GSK each hereby agrees to use
Commercially Reasonable Efforts to take, or cause to be taken, all actions and
to do, or cause to be done, all things necessary or proper to make effective the
transactions contemplated by this Agreement, including such actions as may be
reasonably necessary to obtain approvals and consents of Governmental
Authorities necessary to fulfill its respective obligations under this
Agreement.
          7.7 Distribution and Manufacturing Compliance Audits.
               7.7.1 GSK Facilities. From time to time as Santarus may elect
during the Term (but no more than [***] each calendar year), during normal
business hours and upon reasonable notice from Santarus (but not less than [***]
prior notice), duly authorized representatives of Santarus, reasonably
acceptable to GSK, may review and inspect, to the extent relevant to GSK’s
marketing and distribution of PR Product, the premises, facilities, records,
inventory and documentation maintained by GSK or any distribution facility where
PR Product is stored for the purpose of determining compliance by GSK with its
obligations under this Agreement.
               7.7.2 Authorized Manufacturer. GSK shall permit, and shall ensure
that each Authorized Manufacturer permits, Santarus to review and inspect upon
reasonable notice, to the extent relevant to the manufacture and distribution of
PR Products, the premises, facilities, inventories of PR Products and materials
used in the manufacture thereof, records and documentation maintained by such
Authorized Manufacturer for the purpose of determining compliance with the PR
Product Registration and Applicable Law.
 

***   Certain information on this page has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

-39-



--------------------------------------------------------------------------------



 



               7.7.3 Urgent Inspection. In the event of an Adverse Event, any
proposed or actual inspection by a Governmental Authority, or other emergency
involving PR Product, Santarus will have the right at any time upon oral or
written notice to GSK of [***] to conduct an inspection of each distribution
facility of GSK or its designee and on the premises of GSK or its designee where
PR Product is kept, inventory of PR Product, storage documentation and GSK’s
quality control records relating to the storage of PR Product to ensure
compliance with Applicable Law and with applicable terms of this Agreement. GSK
will promptly respond to Santarus’ request and the Parties will agree on the
time, scope and manner of the inspection. For the avoidance of doubt, Santarus’
audit, inspection and physical inventory rights under this Section 7.7.3 will
not extend to any portions of the distribution facilities of GSK, documents,
records or other information which do not relate to PR Product, and GSK may
redact information not related to PR Product from any documents deliverable to
Santarus in connection with Santarus’ exercise of its audit, inspection and
physical inventory rights hereunder.
          7.8 Notice of Regulatory Action. GSK and Santarus agree to provide the
other Party with written notice in the event that it receives notice of any
regulatory violations which directly relate to the PR Product in or for the
Territory and which would affect the Parties’ ability to meet its obligations
under this Agreement.
ARTICLE 8
REPRESENTATIONS AND WARRANTIES
          8.1 Representations and Warranties of Both Parties. Each Party hereby
represents and warrants to the other Party that, as of the Effective Date:
               8.1.1 Good Standing. Such Party is duly organized, validly
existing and in good standing under the Applicable Law of the state or country
of its incorporation, is duly qualified to transact the business in which it is
engaged in each jurisdiction where failure to be so qualified would have a
material adverse effect upon its business as currently conducted, and has full
corporate power and authority to enter into this Agreement and to carry out the
provisions of this Agreement.
               8.1.2 Power and Authority. Such Party has the requisite power and
authority and the legal right to enter into this Agreement, and to perform its
obligations hereunder, and has taken all necessary corporate action on its part
to authorize the execution and delivery of the Agreement and the performance of
its obligations hereunder. All Persons who have executed this Agreement on
behalf of such Party, or who will execute on behalf of such Party any agreement
or instrument contemplated hereby, have been duly authorized to do so by all
necessary corporate action.
               8.1.3 Binding Obligation. This Agreement has been duly executed
and delivered on its behalf and (assuming the due execution and delivery hereof
by the other Party) each such agreement is a legal and valid obligation binding
upon it and is enforceable, in accordance with its terms, to the extent provided
under Applicable Law.
               8.1.4 No Conflicts. The execution and the delivery of this
Agreement by such Party and the consummation of the transactions contemplated
hereby will not, to the best of such Party’s
 

***   Certain information on this page has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

-40-



--------------------------------------------------------------------------------



 



knowledge, materially conflict with or result in a material breach of any of the
terms, conditions or provisions of, or constitute an express event of default
under, any material instrument, agreement, mortgage, judgment, order, award or
decree to which such Party is a party or by which it is bound.
               8.1.5 Compliance with Applicable Law. Such Party and its
Affiliates are, and will ensure that they remain throughout the Term, in
compliance in all material respects with all requirements of Applicable Law.
               8.1.6 Litigation and Claims. There is no litigation, arbitration,
claim, governmental or other proceeding (formal or informal), or, to the
knowledge of such Party, governmental investigation pending or threatened in
writing against such Party or any of its Affiliates which, if adversely
determined, would have a material adverse effect with respect to such Party
performing its obligations hereunder with respect to PR Products in or for the
Territory (except, in the case of Santarus, as publicly disclosed by Santarus).
          8.2 Representations and Warranties of Santarus. Santarus hereby
represents and warrants to GSK that, as of the Effective Date:
               8.2.1 Regulatory Filings. Santarus has provided GSK with access
to review each of the PR Product Registrations, including all material
amendments and supplements thereto, relating to the PR Product with respect to
the Territory, and of all material FDA correspondence pertaining to such PR
Product Registrations. Santarus is the lawful holder of all rights under each of
the PR Product Registrations. Santarus has complied in all material respects
with all Applicable Law in connection with the preparation and submission to the
FDA of each of the PR Product Registrations, and each of the PR Product
Registrations has been approved by the FDA.
               8.2.2 Trademarks. Santarus is the owner of all of the issued
Trademark registrations listed in Schedule 1.68, and the Trademark registrations
are in full force and effect and have been maintained to date.
               8.2.3 No Third Party Claims. Santarus has not received any
written claim or demand from any Third Party alleging that any infringement,
violation or misappropriation of such Third Party’s intellectual property rights
has occurred as a result of Santarus’ activities related to the PR Product in
the United States or the Territory, nor is Santarus aware of any material
actual, alleged or threatened infringement, violation or misappropriation by a
Third Party of any of the Trademarks in the Territory.
               8.2.4 Clinical and Regulatory Information. The clinical and
regulatory data regarding the PR Product that Santarus has made available to GSK
prior to the Effective Date is true and accurate in all material respects, and
Santarus has to its knowledge, as of the Effective Date, [***].
               8.2.5 Managed Care Market Agreements. Santarus’ agreements or
programs with the Managed Care Market do not provide for higher rebates,
administrative fees or chargebacks with respect to PR Product in the Territory
than in the United States.
 

***   Certain information on this page has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

-41-



--------------------------------------------------------------------------------



 



          8.3 Representations and Warranties of GSK. GSK hereby represents and
warrants to Santarus that, as of the Effective Date, neither GSK nor any of its
Affiliates are debarred, suspended or otherwise excluded by any Governmental
Authority from receiving government contracts in the Territory, nor is it, or
its Affiliates or any of its employees debarred under the applicable provisions
of the FD&C Act.
          8.4 No Reliance by Third Parties. The representations and warranties
of a Party set forth in this Agreement are intended for the sole and exclusive
benefit of the other Party hereto, and may not be relied upon by any Third
Party.
          8.5 Disclaimer of Warranties. EXCEPT AS EXPRESSLY SET FORTH IN THIS
AGREEMENT, THERE ARE NO REPRESENTATIONS OR WARRANTIES, EXPRESS OR IMPLIED, MADE
OR GIVEN BY EITHER PARTY HEREUNDER, INCLUDING ANY WARRANTY OF MERCHANTABILITY,
FITNESS FOR A PARTICULAR PURPOSE OR USE, INCLUDING PR PRODUCTS IN THE INITIAL
SUPPLY, OR NONINFRINGEMENT OF THE INTELLECTUAL PROPERTY RIGHTS OF ANY THIRD
PARTY.
ARTICLE 9
INDEMNIFICATION; INSURANCE AND LIMITATIONS
          9.1 Santarus Indemnification Obligations. Santarus will indemnify,
defend and hold harmless GSK, its Affiliates, and their respective officers,
directors, trustees, agents, employees and permitted sub-distributors
(collectively, “GSK Indemnitees”), from and against any and all losses,
liabilities, claims, obligations, demands, awards, settlements, penalties,
fines, suits, damages, costs (including costs of investigation, defense and
enforcement of this Agreement), fees, taxes, and expenses, including reasonable
attorneys’ fees, experts’ fees and expenses, incurred or suffered in respect of
a claim or action of a Third Party (collectively, “Losses”), that are incurred
or suffered by the GSK Indemnitees or any of them by reason of, arising out of
or in connection with:
                    (a) subject to Section 5.2.9, any breach of contract or
negligence on the part of Santarus in performing Santarus’ obligations under
this Agreement;
                    (b) the distribution, marketing, advertisement, promotion or
sale of PR Product in the Territory, by or under authority of Santarus (i) prior
to the Effective Date, (ii) after the termination of this Agreement, or
(iii) during the Term of this Agreement pursuant to Santarus’ retained rights
under Section 2.2.3;
                    (c) the distribution, marketing, advertisement, promotion or
sale of PR Product outside of the Territory and outside of the GSK Territory
under the ROW License, including any actual or alleged infringement of a Third
Party’s intellectual property rights, by or under authority of Santarus or its
Affiliates; or
                    (d) any violation of Applicable Law by Santarus in the
performance of any of Santarus’ obligations under this Agreement;

-42-



--------------------------------------------------------------------------------



 



provided, however, except in each case to the extent that such Loss is
attributable to any matter for which GSK is obligated to indemnify a Santarus
Indemnitee as provided in Section 9.2 below.
          9.2 GSK Indemnification Obligations. GSK will indemnify, defend and
hold harmless Santarus, its Affiliates and licensors (including the UMissouri),
and their respective officers, directors, trustees, agents, curators and
employees (collectively, “Santarus Indemnitees”), from and against any and all
Losses incurred or suffered by the Santarus Indemnitees or any of them, by
reason of, arising out of or in connection with:
                    (a) Any breach of contract or negligence on the part of GSK
in performing GSK’s obligations or permitted activities under this Agreement;
                    (b) the manufacture (excluding manufacture as part of the
Initial Supply), storage, handling, distribution, marketing, advertisement,
promotion, use or sale of PR Product, by or under authority of GSK, its
Affiliates or sub-distributors; or
                    (c) any violation of Applicable Law by GSK in the
performance of any of GSK’s obligations under this Agreement;
provided, however, except in each case to the extent that such Loss is
attributable to any matter for which Santarus is obligated to indemnify a GSK
Indemnitee as provided in Section 9.1 above.
          9.3 Indemnity Procedures. A Person entitled to indemnification
pursuant to either Section 9.1 or Section 9.2 will hereinafter be referred to as
an “Indemnitee.” A Party obligated to indemnify an Indemnitee hereunder will
hereinafter be referred to as an “Indemnitor.” In the event an Indemnitee is
seeking indemnification under either Section 9.1 or Section 9.2, the Indemnitee
will inform the Indemnitor of a claim as soon as reasonably practicable after it
receives notice of the claim, it being understood and agreed that the failure by
an Indemnitee to give notice of a claim as provided in this Section 9.3 will not
relieve the Indemnitor of its indemnification obligation under this Agreement
except and only to the extent that such Indemnitor is actually prejudiced as a
result of such failure to give notice. The Indemnitee will permit the Indemnitor
to assume direction and control of the defense of the claim (including, subject
to this Section 9.3, the right to settle the claim solely for monetary
consideration to be paid by the Indemnitor), and, at the Indemnitor’s expense,
will co-operate as reasonably requested in the defense of the claim. The
Indemnitee will have the right to retain its own counsel at its own expense;
provided that if the Indemnitor assumes control of such defense and the
Indemnitee reasonably concludes, based on advice from counsel, that the
Indemnitor and the Indemnitee have conflicting interests with respect to such
action, suit, proceeding or claim, the Indemnitor will be responsible for the
reasonable fees and expenses of counsel to the Indemnitee solely in connection
therewith. The Indemnitor may not settle such action or claim, or otherwise
consent to an adverse judgment in such action or claim, in any manner which
admits liability or wrongdoing of the Indemnitee, or which would subject the
Indemnitee to an injunction, or if such settlement or judgment would materially
diminish or limit or otherwise adversely affect the rights, activities or
financial interests of the Indemnitee, without the express written consent of
the Indemnitee.

-43-



--------------------------------------------------------------------------------



 



          9.4 No Punitive or Exemplary Damages. EXCEPT FOR BREACHES OF THE
OBLIGATIONS SET FORTH IN SECTIONS 2.6 AND 2.7 AND ARTICLE 11, NEITHER PARTY
SHALL BE LIABLE TO THE OTHER FOR SPECIAL, INDIRECT, INCIDENTAL OR CONSEQUENTIAL
DAMAGES (INCLUDING LOSS OF PROFITS) SUFFERED BY THE OTHER PARTY UNDER THIS
AGREEMENT, EXCEPT TO THE EXTENT A PARTY IS REQUIRED TO INDEMNIFY THE OTHER
PURSUANT TO ARTICLE 9 WITH RESPECT TO ANY SUCH DAMAGES PAID TO A THIRD PARTY AS
PART OF A CLAIM.
          9.5 Insurance.
               9.5.1 Santarus. Santarus shall maintain self insurance or
comprehensive general liability insurance (“CGL”), including broad form
contractual liability, in an amount of at least [***] Dollars ($[***]) and
product liability coverage in an amount of at least [***] Dollars ($[***]) for
bodily injury and property damage. Santarus shall maintain such insurance during
the Term and thereafter for a period of [***]. Santarus shall give GSK at least
[***] days notice of any cancellation or termination of such insurance. Santarus
will furnish to GSK a certificate of insurance evidencing such coverage (or
evidence reasonably acceptable to GSK of Santarus level of self-insurance) as of
the Effective Date and upon reasonable request by GSK at any time thereafter.
               9.5.2 GSK. Santarus acknowledges that GSK is self-insured. GSK
shall maintain self-insurance at levels at least consistent with the levels of
insurance described for sub-distributors in this Section 9.5.2 during the Term
and for a period of [***] thereafter. GSK shall ensure that its sub-distributors
maintain CGL insurance, including broad form contractual liability, and product
liability coverages, in an amount of at least [***] Dollars ($[***]) and in an
amount of at least [***] Dollars ($[***]) for bodily injury and property damage
during the Term and thereafter for a period of [***]. GSK shall give Santarus at
least [***] days prior written notice of any cancellation or termination of such
insurance. The minimum level of insurance set forth herein will not be construed
to create a limit on GSK’s or its sub-distributors’ liability with respect to
its indemnification obligations hereunder. GSK shall give Santarus at least
[***] days notice of any cancellation or termination of such insurance. GSK will
furnish to Santarus a certificate of insurance evidencing such coverage (or
evidence reasonably acceptable to Santarus of GSK’s level of self-insurance) as
of the Effective Date and upon reasonable request by Santarus at any time
thereafter.
ARTICLE 10
FORCE MAJEURE
          10.1 Force Majeure. Any delays in performance by any Party under this
Agreement, other than with respect to the payment obligations, shall not be
considered a breach of this Agreement if and to the extent caused by Force
Majeure. The Party suffering such Force Majeure event shall notify the other
Party in writing as soon as practicable of such inability and of the period for
which such inability is expected to continue, and any time for performance
hereunder shall be extended by the actual time of delay caused by the Force
Majeure event; provided that the Party suffering such occurrence uses
Commercially Reasonable Efforts to mitigate any damages incurred by the other
Party.
 

***   Certain information on this page has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

-44-



--------------------------------------------------------------------------------



 



ARTICLE 11
CONFIDENTIALITY
          11.1 Confidential Information. GSK and Santarus each hereby recognize
and acknowledge that the other Party’s Confidential Information constitutes
valuable and confidential information. Subject to other express provisions of
this Agreement, GSK and Santarus each agree as follows that during the Term, and
for a period of [***] years after the effective date of termination of this
Agreement for any reason:
                    (a) The Parties will not disclose, directly or indirectly,
in any manner whatsoever to any Third Parties any Confidential Information
received from the other Party (the “Disclosing Party”) without first obtaining
the written consent of the Disclosing Party, and the other Party (“Recipient”)
will keep confidential, all of the Disclosing Party’s Confidential Information
that is disclosed to Recipient. Recipient agrees to use the same level of care
in safeguarding the Disclosing Party’s Confidential Information that Recipient
uses with its own confidential information of a similar nature, but in no event
less than reasonable care. Recipient will restrict disclosure of the Disclosing
Party’s Confidential Information solely to those of its (or its Affiliate’s)
employees or representatives having a need to know such Confidential Information
in order to exercise a right granted or fulfill an obligation under, this
Agreement.
                    (b) Both Parties shall ensure that each of their respective
employees and representatives who will have access to the Confidential
Information of the Disclosing Party are bound by an agreement to maintain such
Confidential Information in accordance with the confidentiality obligations set
forth in this Article 11.
                    (c) Recipient will not use the Disclosing Party’s
Confidential Information in any manner whatsoever other than solely in
connection with the performance of its obligations, or exercise of its rights,
under this Agreement in accordance with the terms and conditions set forth in
this Agreement.
                    (d) Except as permitted by this Article 11, GSK and Santarus
each agree not to disclose any terms or conditions of this Agreement or the
existence of this Agreement to any Third Party without the prior written consent
of the other Party, provided, that each Party will be entitled to disclose the
terms of this Agreement without such consent to its advisors and potential and
existing financing sources, acquirors/acquirees (including to the consultants
and advisors of the foregoing), and to others (including in the case of
Santarus, to UMissouri and, in the case of GSK, to potential and existing
permitted sub-distributors), in each case on a need-to-know basis and on the
condition that such Persons agree to keep such Confidential Information in
accordance with the obligations set forth in this Article 11. In addition,
either Party may disclose the terms of this Agreement to the extent reasonably
required by Applicable Law or by applicable rules of any national stock exchange
on which the shares of such Party are listed.
                    (e) In the event Recipient is requested pursuant to, or
required by, Applicable Law to disclose any of the Disclosing Party’s
Confidential Information, it will notify the Disclosing Party promptly in
writing so that the Disclosing Party may seek a protective order or
 

***   Certain information on this page has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

-45-



--------------------------------------------------------------------------------



 



other appropriate remedy or, in the Disclosing Party’s sole discretion, waive
compliance with the confidentiality provisions of this Agreement. At the
Disclosing Party’s expense, Recipient will co-operate in all reasonable
respects, in connection with any reasonable actions to be taken for the
foregoing purpose. Recipient may, without liability, disclose the Confidential
Information of the other Party to the extent such disclosure is required under
Applicable Law, and Recipient will exercise reasonable efforts to obtain
reliable assurances that confidential treatment will be accorded to any of the
Disclosing Party’s Confidential Information so disclosed.
                    (f) Upon the effective date of the termination of this
Agreement for any reason, either Party may request in writing, and the other
Party will either: (i) promptly destroy all copies of the requesting Party’s
Confidential Information in the possession of the other Party and confirm such
destruction in writing to the requesting Party; or (ii) promptly deliver to the
requesting Party, at the other Party’s expense, all copies of such Confidential
Information in the possession of the other Party, provided, however, the other
Party will be permitted to retain one (1) copy of the requesting Party’s
Confidential Information for the sole purpose of determining any continuing
obligations hereunder (or in the case of Santarus, fulfill its obligations under
the Missouri Agreement). Additionally, except as otherwise expressly provided
herein, upon termination of this Agreement for any reason, both Parties will
immediately cease all use of the other Party’s Confidential Information
including, to the extent reasonably possible, removing all references to such
Confidential Information from its internal analyses, memoranda, compilations,
studies or other documents. All Confidential Information will continue to be
subject to the terms of this Agreement for the period set forth in this
Section 11.1.
                    (g) Each Party represents and warrants to the other Party
that it has all right, title and ownership interest in and to its Confidential
Information or it has the right to disclose its Confidential Information to the
other Party. Each Party may seek to enforce all rights and legal remedies
available under this Article 11 or by law, including injunctive relief, specific
performance and other equitable remedies in the event of a breach of the
provisions of this Article 11 by the other Party.
                    (h) Notwithstanding the provisions of this Article 11, the
Parties agree that nothing contained in this Article 11 will prevent (i) GSK
from disclosing any Santarus Confidential Information, without obtaining
Santarus’ prior consent, to any Affiliate of GSK or to any Third Party who has a
need to know such Confidential Information for the purposes of engaging in the
manufacture or commercialization of PR Products in the Territory in accordance
with this Agreement; provided that such Affiliate or Third Party is bound by
obligations of confidentiality and non-use no less burdensome than those set
forth in this Agreement with respect to the Confidential Information,
(ii) Santarus from disclosing any GSK Confidential Information, without
obtaining GSK’s prior consent, to UMissouri, as required under the Missouri
Agreement, or to any Affiliate of Santarus or to any Third Party who has a need
to know such Confidential Information for the purposes of engaging in the
development, manufacture or commercialization of Licensed Products for sale
outside of the GSK Territory; provided that such Affiliate or Third Party is
bound by obligations of confidentiality and non-use no less burdensome than
those set forth in this Agreement with respect to the Confidential Information,
or (iii) Santarus from disclosing information or data related to PR Products in
its filings or submissions to Governmental Authorities in connection with

-46-



--------------------------------------------------------------------------------



 



PR Products or new formulations, indications, dosages, presentations, forms of
administration or preparations for PR Products. The confidentiality obligations
set forth in this Article 11 will supersede that certain Confidentiality
Agreement between GlaxoSmithKline Services Unlimited and Santarus dated [***]
(“Confidentiality Agreement”), and will govern any and all information disclosed
by either Party to the other pursuant thereto.
          11.2 Publicity. Any key announcements or publicity regarding the
existence of this Agreement or any terms or subject matter of this Agreement by
either GSK or Santarus will be agreed to by GSK and Santarus in writing in
advance of any such announcement or publicity. The Party preparing any such
announcement, publicity or press release will provide the other Party with a
draft thereof reasonably in advance of disclosure so as to permit the other
Party to review and comment on such announcement, publicity or press release,
unless Applicable Law otherwise requires sooner public disclosure. The foregoing
notwithstanding, the Parties have agreed on a press release to announce the
execution of this Agreement in the form attached as Schedule 11.2, together with
a corresponding conference call script and question/answer outline for use in
responding to inquiries about this Agreement. Thereafter, GSK and Santarus may
each disclose to Third Parties the information contained in such press release
and question/answer outline without the need for further approval by the other
Party. Each Party agrees that it will cooperate fully with the other with
respect to all disclosures regarding or arising out of the activities under this
Agreement as required by the Securities Exchange Commission and any other
Governmental Authority, including requests for confidential treatment of
proprietary information of either Party included in any such disclosure.
          11.3 Trial Data; Publication. To the extent that GSK conducts any
clinical trials permitted under the terms and conditions of this Agreement, GSK
may post the data generated from such trials in accordance with GSK’s corporate
policy on Public Disclosure and Access to Clinical Trial and Observational Study
Information Data. [***].
ARTICLE 12
TERM AND TERMINATION
          12.1 Term. The term of this Agreement (the “Term”) will commence on
the Effective Date and, unless sooner terminated as provided in this Article 12,
shall continue in effect for so long as GSK promotes, distributes or sells PR
Product in the Territory.
          12.2 Termination for Material Breach. Each Party will be entitled to
terminate this Agreement in its entirety at any time during the Term by written
notice to the other Party in the event that the other Party is in material
default or breach of any of its obligations hereunder, and fails to remedy any
such default or breach within sixty (60) days or, in the case of a failure to
pay amounts due hereunder, within fifteen (15) days (respectively, the “Cure
Period”) after written notice thereof by the non-defaulting/non-breaching Party.
If such default or breach is not corrected within the applicable Cure Period,
the non-defaulting/non-breaching Party will have the right to immediately
terminate this Agreement by giving written notice to the Party in default or
breach.
          12.3 Termination for Safety Issues. Either Party may, upon prior
written notice to the other, immediately terminate this Agreement at any time
during the Term if the withdrawal of the
 

***   Certain information on this page has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

-47-



--------------------------------------------------------------------------------



 



PR Product in the Territory or in the United States is commenced by Santarus or
ordered or required by a Governmental Authority.
          12.4 Termination for no Launch in the Territory. Santarus may, upon
written notice to GSK, immediately terminate this Agreement in the event that
GSK does not commence promotion, distribution and sales of the PR Product in the
Territory within three (3) months after the Effective Date; provided, however,
that such three (3) month period shall be extended to the extent that a delay in
GSK’s promotion, distribution and sales of the PR Product in the Territory has
been caused by a breach of this Agreement by Santarus.
          12.5 Termination Without Cause.
               12.5.1 Mutual. The Parties may terminate this Agreement in its
entirety at any time and for any reason during the Term upon their mutual
written agreement; or
               12.5.2 By GSK. GSK may terminate this Agreement in its entirety
at any time and for any reason during the Term upon providing Santarus with not
less than six (6) months’ prior written notice.
          12.6 Bankruptcy. Either Party may terminate this Agreement in its
entirety at any time during the Term by giving written notice to the other Party
if the other Party files in any court or agency pursuant to any statute or
regulation of any state or country, a petition in bankruptcy or insolvency or
for reorganization or for an arrangement or for the appointment of a receiver or
trustee of the Party or of its assets, or if the other Party proposes a written
agreement of composition or extension of its debts in the aggregate or if the
other Party is served with an involuntary petition against it, filed in any
insolvency proceeding, and such petition will not be dismissed with sixty
(60) days after the filing thereof, or if the other Party proposes or is a party
to any dissolution or liquidation, or if the other Party makes an assignment for
the benefit of creditors.
          12.7 Effect of Termination. Upon the effective date of termination of
this Agreement for any reason, all licenses and rights granted to GSK by
Santarus under this Agreement, including under the Intellectual Property and
Trademarks, and GSK’s right to promote, distribute and sell Products under the
PR Product Registration, will terminate, and all rights therein will revert to
Santarus. Upon such termination, GSK will:
                    (a) at Santarus’ discretion, either destroy all Promotional
Materials, or assign and transfer to Santarus all such Promotional Materials
(including any copyrights therein);
                    (b) offer to sell to Santarus GSK’s then-current inventory
of PR Product at GSK’s cost to the extent that the PR Products have a [***]
remaining shelf life; provided, however, that GSK shall have the non-exclusive
right, for a period of up to [***] after termination of this Agreement, to sell
(in the Field in the Territory) any remaining stocks of PR Products on hand at
the time of such termination that are not purchased by Santarus, such sales to
be made in accordance with, and subject to, all applicable payment, reporting,
indemnity and other obligations set forth in this Agreement; and provided
further that GSK agrees that it and its Affiliates and permitted Sublicensees
shall, on request of Santarus and for a period not to exceed [***] following
such
 

***   Certain information on this page has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

-48-



--------------------------------------------------------------------------------



 



termination, continue to distribute (on a non-exclusive basis) existing stocks
of PR Products in the Field in the Territory in accordance with, and subject to,
the terms and conditions of this Agreement.
                    (c) assign to Santarus at Santarus’ request GSK’s rights in
any or all Third Party agreements for licenses, services or supplies used in the
promotion, distribution, marketing, advertisement or sale of PR Product in the
Territory during the Term, to the extent such agreements are assignable and can
be limited to PR Product in the Territory;
                    (d) return to Santarus all relevant records, materials or
Confidential Information relating to PR Product in GSK’s (or any of its
Affiliates’ or contractors’) possession;
                    (e) cease all marketing, sale, promotion, advertising and
distribution of PR Product in the Territory; and
                    (f) At GSK’s cost and expense, take all steps reasonably
requested by Santarus to transition the distribution process for PR Product in
the Territory back to Santarus or its designees.
          12.8 Survival Upon Termination.
               12.8.1 General. The following provisions will survive any
termination of this Agreement: Articles 9, 11, 13 and 14 and Sections 2.6.1,
2.7, 2.10 (subject to Section 12.8.4), 3.2.2, 3.2.3(d), 3.3.4, 3.6.3, 4.1.3,
5.2.9, 6.7, 12.7 and 12.8.
               12.8.2 Payments. Upon termination of this Agreement, Santarus
will have the right to retain any sums already paid by GSK hereunder, and
Santarus will have the right to receive all royalties and other payments accrued
prior to such termination.
               12.8.3 Accrued Liabilities. Termination of this Agreement will
not relieve the Parties of any liability which accrued hereunder prior to the
effective date of such termination, including any payment obligations, nor
preclude either Party from pursuing all rights and remedies it may have
hereunder or at law or in equity with respect to any breach of this Agreement
nor prejudice either Party’s right to obtain performance of any obligation.
               12.8.4 No Licenses Survive. For the avoidance of doubt, upon the
termination of this Agreement for any reason, all of the rights and licenses to
the PR Product and under the Intellectual Property and the Trademarks granted by
Santarus to GSK pursuant to this Agreement will terminate and GSK will no longer
have any rights to the PR Product or under the Intellectual Property or
Trademarks. Upon the termination of this Agreement for Santarus’ breach pursuant
to Section 12.2, all of the rights and licenses under the GSK IP granted by GSK
to Santarus pursuant to this Agreement will terminate and Santarus will no
longer have any rights under the GSK IP.

-49-



--------------------------------------------------------------------------------



 



ARTICLE 13
DISPUTE RESOLUTION
     13.1 Dispute Resolution.
               13.1.1 Informal Resolution. Except with regard to any matters
which are to be resolved as set forth in Section 5.2.4(b), in the event of any
dispute, controversy or claim arising out of, relating to or in connection with
any provision of this Agreement or the rights or obligations of the Parties
hereunder (a “Dispute”), the Parties will try to settle their differences
amicably between themselves as contemplated herein. Either Party may initiate
such informal dispute resolution by sending written notice setting forth in
reasonable detail the nature of the dispute (the “Dispute Notice”) to the other
Party. Within thirty (30) days after such notice, the President of GSK’s
International Pharmaceutical business or his/her designee with authority to
resolve such matter, and the Chief Executive Officer of Santarus, or his/her
designee with authority to resolve such matter, shall meet to negotiate in good
faith a resolution to the dispute within such thirty (30) day period. If such
representatives are unable to promptly resolve such disputed matter within the
said thirty (30) days, either Party may thereafter initiate arbitration
proceedings in accordance with Section 13.1.2. The provisions of this
Section 13.1.1 will not restrict in any way the Parties’ rights to seek
preliminary injunctive or other equitable relief from any court having
jurisdiction.
               13.1.2 Arbitration. If a dispute is unresolved following
attempted informal dispute resolution pursuant to Section 13.1.1, then either
Party may initiate arbitration before a panel of three (3) arbitrators in
accordance with the commercial arbitration rules of the American Arbitration
Association (“AAA”) then in force; provided, however, that any dispute related
to the infringement, validity or enforcement of any intellectual property right
shall be heard by a court of competent jurisdiction in the country where such
right exists. The following provisions shall apply with respect to such
arbitration:
                    (a) Arbitrators. Within thirty (30) days after receipt of
the notice of arbitration by the Party not initiating such arbitration, each
Party shall appoint an arbitrator who is independent of the Parties (which
arbitrator shall have reasonable knowledge regarding the pharmaceutical
industry), and those two arbitrators shall appoint the third arbitrator within
thirty (30) days. In the event that the two (2) arbitrators are unable to agree
on a third within the required time, either Party may apply under the applicable
rules of the AAA for the appointment of that third arbitrator, and the selection
of an arbitrator under such rules of the AAA shall be final and binding on the
Parties.
                    (b) Process. The Parties shall seek to timely appoint their
respective arbitrators and to have the full panel of three (3) arbitrators
appointed within three (3) months after the non-initiating Party received the
notice of arbitration, and seek to conclude the arbitration within nine
(9) months after the full arbitration panel has been appointed. The arbitration
panel shall determine what discovery will be permitted; provided that the
arbitration panel shall permit such discovery as the panel deems necessary to
permit a fair resolution of the dispute. The arbitrators shall not order
discovery against one Party of a type or nature that is not available against
the other Party. The place of arbitration shall be [***]. The arbitration shall
be conducted in the English
 

***   Certain information on this page has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

-50-



--------------------------------------------------------------------------------



 



language, and all evidence shall be presented in English; provided that any
evidence original in a language other than English shall be provided in the
original language with a certified translation in English.
                    (c) Final and Binding. The Parties agree that the award
rendered shall be final and binding upon the Parties, and shall be the sole and
exclusive remedy with respect to all disputes, controversies, claims and
counterclaims presented to the arbitrators (which shall not include any dispute
related to the infringement, validity or enforcement of any intellectual
property).
                    (d) Timing. The Parties and the arbitrators shall use all
reasonable efforts to complete any such arbitration within one (1) year from the
filing of notice of a request for such arbitration unless a Party can
demonstrate to the arbitrators that the complexity of the issues or other
reasons warrant the extension of the one (1) year period. In such event, the
arbitrators may extend such period as reasonably required.
                    (e) Costs and Fees. [***]. In determining the appropriate
remedy(ies) hereunder, the arbitrators may take into account the number of prior
breaches committed by a breaching Party, the number of prior accusations of
breaches alleged by the Parties and any prior breaches found to be in bad faith.
                    (f) Not Public. The arbitration proceedings and the decision
shall not be made public without the joint consent of the Parties, and each
Party shall maintain the confidentiality of such proceedings and decision unless
otherwise permitted by the other Party; provided either Party makes such
disclosures as are required to comply with Applicable Law.
               13.1.3 Courts. Nothing in this Agreement shall be deemed as
preventing any Party from seeking injunctive relief (or any other provisional
remedy) from any court having jurisdiction over the Parties and the subject
matter of the dispute as necessary to protect any Party’s name, proprietary
information, trade secrets, know-how or any other proprietary rights. Judgment
upon any arbitration award hereunder may be entered in any court having
jurisdiction, or application may be made to such court for judicial acceptance
of the award or an order of enforcement, as the case may be. The Parties hereby
consent to the jurisdiction of the state and Federal courts in and for [***].
ARTICLE 14
MISCELLANEOUS PROVISIONS
          14.1 Notices. Notices required or permitted under this Agreement will
be in writing and sent by prepaid registered or certified air mail or by
overnight express mail (e.g., FedEx), or by facsimile (receipt confirmed and
copy provided by prepaid registered or certified air mail letter) or by
overnight express mail (e.g., FedEx), and will be deemed to have been properly
served to the addressee upon receipt of such written communication, to the
following addresses of the Parties, or such other address as each Party may from
time to time designate by written notice to the other Party as set forth herein:
 

***   Certain information on this page has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

-51-



--------------------------------------------------------------------------------



 



          If to Santarus:
               Santarus, Inc.
               10590 West Ocean Air Drive, Suite 200
               San Diego, California 92130
               Attention: President and CEO
               Facsimile No.: 858-314-5701
          with a copy to:
               Santarus, Inc.
               10590 West Ocean Air Drive, Suite 200
               San Diego, California 92130
               Attention: Legal Affairs Department
               Facsimile No.: [***]
          If to GSK:
               GlaxoSmithKline Services Unlimited
               980 Great West Road
               Brentford
               Middlesex
               TW8 9GS
               United Kingdom
               Attention : Senior Vice President Commercial Development GSK
               Pharmaceuticals International
               Facsimile No: — [***]
          with a copy to:
               GlaxoSmithKline Serrvices Unlimited
               980 Great West Road
               Brentford
               Middlesex
               TW8 9GS
               United Kingdom
               Attention : Senior Vice President Legal Operations International
& Japan
               Facsimile No: — [***]
          14.2 Governing Law. The form, execution, validity, construction and
effect of this Agreement will be governed by and construed in accordance with
the laws of the State of New York, without regard to the choice-of-law
provisions thereof.
 

***   Certain information on this page has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

-52-



--------------------------------------------------------------------------------



 



          14.3 Performance by Affiliates. The Parties recognize that each Party
may perform some or all of its obligations under this Agreement through
Affiliates; provided, however, that each Party will remain responsible for and
guarantees the performance by its Affiliates and will cause its Affiliates to
comply with the provisions of this Agreement in connection with such
performance. Each Party hereby expressly waives any requirement that the other
Party exhaust any right, power or remedy, or proceeds against an Affiliate, for
any obligation or performance hereunder prior to proceeding directly against
such Party.
          14.4 Miscellaneous.
               14.4.1 Binding Effect. This Agreement will be binding upon and
inure to the benefit of the Parties and their respective legal representatives,
successors and permitted assigns.
               14.4.2 Headings. Article and Section headings are inserted for
convenience of reference only and do not form a part of this Agreement.
               14.4.3 Counterparts. This Agreement may be executed
simultaneously in two (2) or more counterparts, each of which will be deemed an
original.
               14.4.4 Entire Agreement; Amendment; Waiver. This Agreement,
together with the ROW License, constitutes the entire understanding of the
Parties with respect to the subject matter hereof and supersedes all previous
writings and understandings, including the Confidentiality Agreement. This
Agreement may be amended, modified, superseded or cancelled, and any of the
terms may be waived, only by a written instrument executed by each Party or, in
the case of waiver, by the Party waiving compliance. No waiver by any Party of
any condition or of the breach of any term contained in this Agreement, whether
by conduct, or otherwise, in any one or more instances, will be deemed to be, or
considered as, a further or continuing waiver of any such condition or of the
breach of such term or any other term of this Agreement.
               14.4.5 No Third Party Beneficiaries. Except as expressly provided
in Sections 9.1 and 9.2 (in either case subject to Section 9.3), no Third Party,
including any employee of any Party to this Agreement, will have or acquire any
rights by reason of this Agreement.
               14.4.6 Assignment and Successors. Neither party may assign or
transfer its rights under this Agreement or delegate its duties hereunder, by
merger, sale of assets, operation of law or otherwise, without the prior written
consent of the other; provided, however, that (a) Santarus may assign this
Agreement without such consent in connection with the sale or transfer of all or
substantially all of its business or assets related to the PR Product, and
(b) GSK may assign this Agreement without such consent of Santarus to an
Affiliate or an entity that is not a Competing Third Party and which acquires
all or substantially all of GSK’s pharmaceuticals marketing and distribution
business in the Territory, whether by merger, sale of assets or otherwise. Any
attempted assignment, sale or transfer in violation of the prior sentence will
be void. Upon any permitted assignment or transfer of this Agreement by either
Party, (i) the other Party shall be given prompt written notice of such
assignment and (ii) the assignee shall agree in writing to be bound by the terms
and conditions set forth herein. As used herein, “Competing Third Party” means
[***].
 

***   Certain information on this page has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

-53-



--------------------------------------------------------------------------------



 



               14.4.7 Severability. If any provision of this Agreement is or
becomes invalid or is ruled invalid by any court of competent jurisdiction or is
deemed unenforceable, such provision shall be considered severed from this
Agreement, and it is the intention of the Parties that the remainder of the
Agreement will not be affected. The Parties will make a good faith effort to
replace any invalid or unenforceable provision with a valid and enforceable one
which as closely as possible achieves the objectives contemplated by the Parties
when entering this Agreement.
               14.4.8 Further Actions. Each Party agrees to execute, acknowledge
and deliver such further instruments, and to do all such other commercially
reasonable acts, as may be necessary or appropriate in order to carry out the
purposes and intent of this Agreement.
               14.4.9 Relationship of the Parties. It is not the intent of the
Parties hereto to form any partnership or joint venture. Each Party will, in
relation to its obligations hereunder, be deemed to be and will be an
independent contractor, and nothing in this Agreement will be construed to give
such Party the power or authority to act as agent for the other Party for any
purpose, or to bind or commit the other Party in any way whatsoever.
[The remainder of this page is intentionally left blank; signature page
follows.]

-54-



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the Parties have caused this Distribution Agreement to
be executed by their duly authorized representatives as of the Effective Date.

                              GLAXO GROUP LIMITED       SANTARUS, INC.    
 
                            By:   /s/ Stephen J. Crookes       By:   /s/ Gerald
T. Proehl                               Name: Stephen J. Crookes           Name:
Gerald T. Proehl    
 
  Title:     VP, Business Development — GSKI           Title:     President and
CEO    





--------------------------------------------------------------------------------



 



SCHEDULE 1.70
TRADEMARKS

                              Appl. No./   Reg. No./         MARK   COUNTRY  
Date   Date   CLASS: GOODS/SERVICES   STATUS
[***]
  [***]   [***]   [***]   [***]   [***]
[***]
  [***]   [***]   [***]   [***]   [***]
[***]
  [***]   [***]   [***]   [***]   [***]
[***]
  [***]   [***]   [***]   [***]   [***]

 

***   Certain information on this page has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

 



--------------------------------------------------------------------------------



 



SCHEDULE 5.2.2
MAXIMUM SUPPLY FOR INITIAL SIX (6) MONTHS

      Product   Quantity1
40 mg capsules trade
  [***]
40 mg capsules samples
  [***]
40 mg powder trade
  [***]
40 mg powder samples
  [***]
20 mg capsules trade
  [***]
20 mg capsules samples
  [***]
20 mg powder trade
  [***]
20 mg powder samples
  [***]

 

1   [***].

***   Certain information on this page has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

 



--------------------------------------------------------------------------------



 



SCHEDULE 6.1
TRANSFER PRICE

      Product   Price ($)/Unit1
40 mg capsules trade
  [***]
40 mg capsules samples
  [***]
40 mg powder trade
  [***]
40 mg powder samples
  [***]
20 mg capsules trade
  [***]
20 mg capsules samples
  [***]2
20 mg powder trade
  [***]2
20 mg powder samples
  [***]2

 

1   Trade Unit measure is per bottle for capsules and per carton for powder.
Samples unit measure is per 5-capsule bottle and per 3-packet carton.   2  
[***].

***   Certain information on this page has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

 



--------------------------------------------------------------------------------



 



SCHEDULE 11.2
PRESS RELEASE

 



--------------------------------------------------------------------------------



 



(SANTARUS, INC. LOGO) [a38641a3864102.gif]

     
     COMPANY CONTACT:
  INVESTOR CONTACT:
     Martha L. Hough
  Lippert/Heilshorn & Associates, Inc.
     VP Finance & Investor Relations
  Jody Cain (jcain@lhai.com)
     (858) 314-5824
  Eleanor Tang (etang@lhai.com)
     Debra P. Crawford
  (310) 691-7100
     Chief Financial Officer
   
     (858) 314-5708
   

For Immediate Release
SANTARUS LICENSES RIGHTS TO GLAXOSMITHKLINE FOR ZEGERID
IMMEDIATE-RELEASE OMEPRAZOLE PRODUCTS IN OVER 100 COUNTRIES
Santarus and GSK also sign distribution agreement for ZEGERID prescription
products
in Puerto Rico and U.S. Virgin Islands
Conference call to begin at 5:00 p.m. Eastern time today
SAN DIEGO (December 3, 2007) — Santarus, Inc. (NASDAQ: SNTS), a specialty
pharmaceutical company, today announced that it has entered into agreements
granting exclusive rights to GlaxoSmithKline plc (GSK), to commercialize
prescription and over-the-counter immediate-release omeprazole products
(Licensed Products) for a number of markets in GSK’s International Region
(including Africa, Asia, the Middle-East, and Central and South America), and to
distribute and sell ZEGERID® brand prescription products in Puerto Rico and the
U.S. Virgin Islands (USVI).
Under the license agreement, GSK will be responsible for the development,
manufacture and commercialization of Licensed Products in up to 114 countries,
excluding the U.S., Europe, Australia, Japan and Canada. In addition, under a
separate distribution agreement, GSK will distribute, market and sell ZEGERID
brand prescription products in Puerto Rico and the USVI beginning in the first
quarter of 2008. GSK will bear all costs for its activities under the license
and distribution agreements.
GSK will pay Santarus an $11.5 million upfront fee and tiered double digit
royalties, subject to reduction in certain circumstances, on net sales of any
products sold under the license and distribution agreements. The term of the
license agreement continues so long as GSK is obligated to pay royalties and the
term of the distribution agreement continues as long as GSK sells the products,
unless the agreements are terminated earlier by either GSK or Santarus under
specified circumstances. GSK has an option to make a buy-out payment 20 years
after the effective date of the agreements, after which time, GSK’s royalty
obligations generally would end. To support GSK’s initial launch costs, Santarus
will waive the first $2.5 million of aggregate royalties payable under the
license and distribution agreements.
“As a leading global pharmaceutical company, GSK has well established
international commercialization capabilities. We believe its demonstrated
success in the gastrointestinal therapeutic area make GSK an ideal partner for
Santarus in the covered markets,” said Gerald T. Proehl, president and chief
executive officer of Santarus. “We also believe this relationship with GSK is a
major advancement of our strategic objective to leverage our immediate-release
proton pump inhibitor intellectual property in international markets and to
further diversify our potential sources of future revenues.”

 



--------------------------------------------------------------------------------



 



“This agreement combines GSK’s commercial strength in these countries with a
great opportunity in the form of ZEGERID immediate-release omeprazole products,”
commented Dr. Russell Greig, President, GSK Pharmaceuticals International.
      Conference Call
     Santarus has scheduled an investor conference call regarding this
announcement at 5:00 p.m. Eastern time (2:00 p.m. Pacific time) today,
December 3, 2007. Individuals interested in participating in the call may do so
by dialing 888-803-8275 for domestic callers, or 706-643-7736 for international
callers. A telephone replay will be available for 48 hours following conclusion
of the call by dialing 800-642-1687 for domestic callers, or 706-645-9291 for
international callers, and entering reservation code 26421314. The live
conference call also will be available via the Internet by visiting the Investor
Relations section of the Santarus Web site at www.santarus.com, and a recording
of the call will be available on the company’s Web site for 14 days following
the completion of the call.
      About Currently Marketed ZEGERID Prescription Products in the U.S.
     ZEGERID (omeprazole/sodium bicarbonate) Capsules and Powder for Oral
Suspension contain a combination of omeprazole, a proton pump inhibitor (PPI),
and sodium bicarbonate, an antacid, which raises the gastric pH and thus
protects the omeprazole from acid degradation.
     In the U.S., ZEGERID Capsules and ZEGERID Powder for Oral Suspension are
indicated for the treatment of heartburn and other symptoms associated with
gastroesophageal reflux disease (GERD), erosive esophagitis, and gastric and
duodenal ulcers. ZEGERID Powder for Oral Suspension is also indicated for the
reduction of risk of upper gastrointestinal bleeding in critically ill patients.
     These ZEGERID products offer a distinct pharmacological profile — rapidly
reaching maximal plasma levels (in approximately 30 minutes) and providing
strong acid control, with a median 24-hour gastric pH of greater than 4 ranging
from 12.2 hours to 18.6 hours, depending on the strength and dosage form, after
repeated once-daily dosing. ZEGERID can be conveniently taken once-a-day on an
empty stomach, at least one hour before a meal.
     PPIs are widely prescribed for a variety of diseases and disorders of the
upper digestive tract. All currently marketed oral PPIs in the U.S., other than
ZEGERID, are delayed-release formulations that utilize an enteric coating to
protect the PPI from acid degradation, thereby delaying absorption and initial
acid suppression. Unlike delayed-release PPIs, ZEGERID Capsules and Powder for
Oral Suspension utilize an antacid in lieu of an enteric coating. The antacid
neutralizes stomach acid and protects the PPI, omeprazole, from gastric acid
degradation and allows for its rapid absorption and suppression of gastric acid.
      Important Safety Information
     The most frequently reported adverse events with ZEGERID are headache,
diarrhea, and abdominal pain. In critically ill patients treated with ZEGERID,
adverse events generally reflected the serious, underlying medical condition of
the patients, and were similar for patients treated with ZEGERID and with the
comparator (acid-controlling) drug. Symptomatic response to therapy does not
preclude the presence of gastric malignancy. Atrophic gastritis has been noted
occasionally in gastric corpus biopsies from patients treated long term with
omeprazole.

 



--------------------------------------------------------------------------------



 



     ZEGERID Capsules contain 303 mg of sodium per dose. ZEGERID Powder for Oral
Suspension contains 460 mg of sodium per dose. This should be taken into
consideration for patients on a sodium-restricted diet. Sodium bicarbonate is
contraindicated in patients with metabolic alkalosis and hypocalcemia. ZEGERID
is contraindicated in patients with known hypersensitivity to any component of
the formulation.
     Since both 20 mg and 40 mg ZEGERID contain the same amount of sodium
bicarbonate (1100 mg in capsules, 1680 mg in packets of powder for oral
suspension), two 20 mg capsules are not equivalent to, and should not be
substituted for, one 40 mg capsule, and two 20 mg packets are not equivalent to,
and should not be substituted for, one 40 mg packet.
About Santarus
     Santarus, Inc. is a specialty pharmaceutical company focused on acquiring,
developing and commercializing proprietary products that address the needs of
patients treated by gastroenterologists or primary care physicians. The
company’s current marketing efforts are primarily focused on ZEGERID Capsules
and Powder for Oral Suspension. These products are immediate-release
formulations of omeprazole, a widely prescribed PPI. More information about
Santarus is available on the company’s Web site at www.santarus.com.
     Santarus cautions you that statements included in this press release that
are not a description of historical facts are forward-looking statements. The
inclusion of forward-looking statements should not be regarded as a
representation by Santarus that any of its plans will be achieved. Actual
results may differ materially from those set forth in this release due to the
risks and uncertainties inherent in Santarus’ business, including, without
limitation: risks related to the license and distribution agreements with GSK,
including the success of GSK’s development, distribution, sales and marketing
activities, GSK’s ability to obtain regulatory approvals in the licensed
international markets, GSK’s level of commitment and the potential for
termination of one or both of the agreements; the scope and validity of patent
protection for ZEGERID and other licensed products and Santarus’ and GSK’s
ability to commercialize ZEGERID and other licensed products without infringing
the patent rights of others; unexpected adverse side effects or inadequate
therapeutic efficacy of ZEGERID or other licensed products that could delay or
prevent product development or commercialization, or that could result in
recalls or product liability claims; competition from other pharmaceutical or
biotechnology companies; and other risks detailed in Santarus’ prior press
releases as well as in public periodic filings with the Securities and Exchange
Commission.
     You are cautioned not to place undue reliance on these forward-looking
statements, which speak only as of the date hereof. All forward-looking
statements are qualified in their entirety by this cautionary statement and
Santarus undertakes no obligation to revise or update this news release to
reflect events or circumstances after the date hereof. This caution is made
under the safe harbor provisions of Section 21E of the Private Securities
Litigation Reform Act of 1995.
     Santarus® and ZEGERID® are registered trademarks of Santarus, Inc.

 